Exhibit 10.1

EXECUTION VERSION

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated December 19, 2014

among

STONEMOR OPERATING LLC,

as a Borrower,

various subsidiaries thereof, as additional Borrowers,

STONEMOR PARTNERS L.P. and STONEMOR GP LLC,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

The Other Lenders Party Hereto,

CAPITAL ONE, NATIONAL ASSOCIATION and TD BANK, N.A.,

as Co-Syndication Agents,

RAYMOND JAMES BANK, N.A,

as Documentation Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CAPITAL ONE,

NATIONAL ASSOCIATION and TD SECURITIES (USA) LLC

as Joint Lead Arrangers

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page    ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Defined Terms

   2

1.02

  

Other Interpretive Provisions

   39

1.03

  

Accounting Terms

   40

1.04

  

Rounding

   41

1.05

  

Times of Day

   41

1.06

  

Letter of Credit Amounts

   41

1.07

  

Currency Equivalents Generally

   41

1.08

  

UCC Terms

   42    ARTICLE II       THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

  

The Loans

   42

2.02

  

Borrowings, Conversions and Continuations of Loans

   42

2.03

  

Letters of Credit

   44

2.04

  

Swing Line Loans

   53

2.05

  

Prepayments

   55

2.06

  

Termination or Reduction of Commitments

   58

2.07

  

Repayment of Loans

   59

2.08

  

Interest

   60

2.09

  

Fees

   60

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   61

2.11

  

Evidence of Debt

   62

2.12

  

Payments Generally; Administrative Agent’s Clawback

   62

2.13

  

Sharing of Payments by Lenders

   64

2.14

  

Cash Collateral

   65

2.15

  

Defaulting Lenders

   66

2.16

  

Borrower Funds Administrator

   69

2.17

  

Increase in Commitments

   70    ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  

Taxes

   71

3.02

  

Illegality

   76

3.03

  

Inability to Determine Rates

   76

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

   77

3.05

  

Compensation for Losses

   79

3.06

  

Mitigation Obligations; Replacement of Lenders

   79

3.07

  

Survival

   80

 

i



--------------------------------------------------------------------------------

   ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  

Conditions of Initial Credit Extension

   80

4.02

  

Conditions to all Credit Extensions

   83    ARTICLE V       REPRESENTATIONS AND WARRANTIES   

5.01

  

Existence, Qualification and Power

   84

5.02

  

Authorization; No Contravention

   85

5.03

  

Governmental Authorization; Other Consents

   85

5.04

  

Binding Effect

   86

5.05

  

Financial Statements; No Material Adverse Effect

   86

5.06

  

Litigation

   86

5.07

  

No Default

   87

5.08

  

Ownership of Property; Liens; Investments

   87

5.09

  

Environmental Compliance

   87

5.10

  

Insurance

   88

5.11

  

Taxes

   88

5.12

  

ERISA Compliance

   89

5.13

  

Subsidiaries; Equity Interests; Credit Parties

   90

5.14

  

Margin Regulations; Investment Company Act

   91

5.15

  

Disclosure

   91

5.16

  

Compliance with Laws

   91

5.17

  

Intellectual Property; Licenses, Etc.

   92

5.18

  

Solvency

   92

5.19

  

Casualty, Etc.

   92

5.20

  

Labor Matters

   92

5.21

  

Collateral Representations

   92

5.22

  

Capitalization

   93

5.23

  

Tax Shelter Regulations

   93

5.24

  

Common Enterprise

   94

5.25

  

Compliance with Cemetery Laws

   94

5.26

  

Foreign Assets Control Regulations, etc.

   95

5.27

  

OFAC

   95

5.28

  

Anti-Corruption Laws

   95    ARTICLE VI       AFFIRMATIVE COVENANTS   

6.01

  

Financial Statements

   95

6.02

  

Certificates; Other Information

   96

6.03

  

Notices

   99

6.04

  

Payment of Obligations

   100

6.05

  

Preservation of Existence, Etc.

   101

6.06

  

Maintenance of Properties

   101

 

ii



--------------------------------------------------------------------------------

6.07

  

Maintenance of Insurance

     101   

6.08

  

Compliance with Laws

     102   

6.09

  

Books and Records

     102   

6.10

  

Inspection Rights

     102   

6.11

  

Use of Proceeds

     102   

6.12

  

Covenant to Guarantee Obligations and Give Security

     103   

6.13

  

Compliance with Environmental Laws

     105   

6.14

  

Preparation of Environmental Reports

     105   

6.15

  

Further Assurances

     106   

6.16

  

Compliance with Terms of Leaseholds

     106   

6.17

  

Material Contracts

     106   

6.18

  

Maintenance of Company Separateness

     107   

6.19

  

Maintenance of Trust Funds and Trust Accounts

     107   

6.20

  

Amendment to High Yield Document Covenants

     107   

6.21

  

Anti-Corruption Laws

     107       ARTICLE VII       NEGATIVE COVENANTS   

7.01

  

Liens

     108   

7.02

  

Indebtedness

     109   

7.03

  

Investments

     110   

7.04

  

Fundamental Changes

     113   

7.05

  

Dispositions

     114   

7.06

  

Restricted Payments; Equity Issuances

     115   

7.07

  

Change in Nature of Business

     116   

7.08

  

Transactions with Affiliates

     116   

7.09

  

Burdensome Agreements

     116   

7.10

  

Use of Proceeds

     116   

7.11

  

Financial Covenants

     117   

7.12

  

Amendment of Partnership Units and Organizational Documents

     117   

7.13

  

Accounting Changes

     117   

7.14

  

Prepayments, Etc. of Indebtedness

     117   

7.15

  

Amendment of Indebtedness

     118   

7.16

  

Holding Company

     118   

7.17

  

Trust Funds

     119   

7.18

  

Anti-Corruption Laws

     119       ARTICLE VIII       EVENTS OF DEFAULT AND REMEDIES   

8.01

  

Events of Default

     119   

8.02

  

Remedies upon Event of Default

     121   

8.03

  

Application of Funds

     122   

 

iii



--------------------------------------------------------------------------------

   ARTICLE IX       ADMINISTRATIVE AGENT   

9.01

  

Appointment and Authority

   123

9.02

  

Rights as a Lender

   124

9.03

  

Exculpatory Provisions

   124

9.04

  

Reliance by Administrative Agent

   125

9.05

  

Delegation of Duties

   125

9.06

  

Resignation of Administrative Agent

   126

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   127

9.08

  

No Other Duties, Etc.

   127

9.09

  

Administrative Agent May File Proofs of Claim

   128

9.10

  

Collateral and Guaranty Matters

   128

9.11

  

Delivery of Security Documents by Collateral Agent

   129

9.12

  

Exercise of Powers as Collateral Agent

   129    ARTICLE X       CONTINUING GUARANTY   

10.01

  

Guaranty

   130

10.02

  

Rights of Lenders

   130

10.03

  

Certain Waivers

   131

10.04

  

Obligations Independent

   131

10.05

  

Subrogation

   131

10.06

  

Termination; Reinstatement

   132

10.07

  

Subordination

   132

10.08

  

Stay of Acceleration

   132

10.09

  

Condition of Borrowers

   132

10.10

  

Acknowledgement of Joint and Several Liability

   133

10.11

  

Keepwell

   134    ARTICLE XI       MISCELLANEOUS   

11.01

  

Amendments, Etc.

   135

11.02

  

Notices; Effectiveness; Electronic Communications

   137

11.03

  

No Waiver; Cumulative Remedies

   139

11.04

  

Expenses; Indemnity; Damage Waiver

   139

11.05

  

Payments Set Aside

   141

11.06

  

Successors and Assigns

   142

11.07

  

Treatment of Certain Information; Confidentiality

   146

11.08

  

Right of Setoff

   148

11.09

  

Interest Rate Limitation

   148

11.10

  

Counterparts; Integration; Effectiveness

   148

11.11

  

Survival of Representations and Warranties

   149

11.12

  

Severability

   149

11.13

  

Replacement of Lenders

   149

 

iv



--------------------------------------------------------------------------------

11.14

  

Governing Law; Jurisdiction; Etc.

     150   

11.15

  

Waiver of Jury Trial

     151   

11.16

  

No Advisory or Fiduciary Responsibility

     151   

11.17

  

Electronic Execution of Assignments and Certain Other Documents

     152   

11.18

  

USA PATRIOT Act Notice

     152   

11.19

  

Effect on Existing Credit Agreement

     153    SIGNATURES      S-1   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

  

Commitments and Applicable Percentages

5.08(c)

  

Owned Real Property

5.08(d)(i)

  

Leased Real Property (Lessee)

5.08(d)(ii)

  

Leased Real Property (Lessor)

5.08(e)

  

Existing Investments

5.09

  

Environmental Matters

5.12(d)

  

Pension Plans and Multiemployer Plans

5.13

  

Subsidiaries and Other Equity Investments; Credit Parties

5.17

  

Intellectual Property Matters

5.21(b)

  

Deposit Accounts and Security Accounts

5.21(c)

  

Commercial Tort Claims

5.21(d)

  

Pledged Equity

5.21(e)

  

Pledged Notes

11.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS   

Form of

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C

  

Note

D

  

Compliance Certificate

E-1

  

Assignment and Assumption

E-2

  

Administrative Questionnaire

F

  

Mortgage

G

  

Borrowing Base Certificate

H

  

Tax Compliance Certificates

 

vi



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
on December 19, 2014, among STONEMOR OPERATING LLC, a Delaware limited liability
company (the “Operating Company”), each of the Subsidiaries of the Operating
Company (together with the Operating Company, each individually a “Borrower” and
collectively, the “Borrowers”), STONEMOR GP LLC, a Delaware limited liability
company (the “General Partner”), STONEMOR PARTNERS L.P., a Delaware limited
partnership (the “Partnership”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, CAPITAL ONE,
NATIONAL ASSOCIATION and TD BANK, N.A., as Co-Syndication Agents, and RAYMOND
JAMES BANK, N.A., as Documentation Agent.

PRELIMINARY STATEMENTS:

A. The Borrowers, the General Partner and the Partnership are parties to that
certain Third Amended and Restated Credit Agreement, dated January 19, 2012, by
and among the Lenders and Sun National Bank (the “Existing Lenders”), the
Administrative Agent and certain Credit Parties party thereto, as amended by:
(a) that certain First Amendment to Third Amended and Restated Credit Agreement,
dated February 19, 2013; (b) that certain Second Amendment to Third Amended and
Restated Credit Agreement, dated May 8, 2013; that certain Third Amendment to
Third Amended and Restated Credit Agreement, dated June 18, 2013; and (d) that
certain Fourth Amendment to Third Amended and Restated Credit Agreement, dated
May 22, 2014 and various joinders thereto (as amended, the “Existing Credit
Agreement”), which amended and rested in its entirety that certain Second
Amended and Restated Credit Agreement, dated April 29, 2011, by and among the
various lending institutions party thereto, the Administrative Agent and certain
Credit Parties party thereto, as amended (as amended, the “Prior Credit
Agreement”), which amended and restated in its entirety that certain Amended and
Restated Credit Agreement, dated August 15, 2007, by and among the various
lending institutions party thereto, the Administrative Agent and certain Credit
Parties party thereto, as amended (as amended, the “Second Credit Agreement”)
which amended and restated in its entirety that certain Credit Agreement, dated
September 20, 2004, by and among the various lending institutions party thereto,
the Administrative Agent and certain Credit Parties party thereto, as amended
(as amended, the “Original Credit Agreement”).

B. Pursuant to the Existing Credit Agreement the Existing Lenders agreed, inter
alia, to extend to the Borrowers a revolving credit facility in the maximum
aggregate principal amount of One Hundred Forty Million Dollars ($140,000,000).

C. The Borrowers have requested that the Administrative Agent and the Lenders
amend and restate the Existing Credit Agreement as a single revolving credit
facility in the maximum aggregate principal amount of One Hundred Eighty Million
Dollars ($180,000,000), extend the term thereof, provide for an uncommitted
ability to increase the facility by an additional Seventy Million Dollars
($70,000,000) and make such other modifications as are set forth herein.

 

1



--------------------------------------------------------------------------------

D. The Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Receivable” means an “account”, “tangible chattel paper” or “note”, as
defined in the UCC, in favor of a Borrower.

“Acquired Person” means (a) any Person in which a Borrower has acquired Equity
Interests through a Permitted Acquisition, or (b) any Person that has entered
into an Exclusive Management Agreement or Cemetery Management Agreement with a
Borrower through a Permitted Acquisition.

“Acquisition Draw” means a Revolving Credit Loan made to finance (a) Permitted
Acquisitions (including Aggregate Consideration and related transaction costs),
(b) the purchase and construction of mausoleums and related costs or (c) the net
amount of Merchandise Trust deposits made after the Closing Date, irrespective
of whether such amounts relate to new or existing cemeteries or funeral homes
(including the refinancing of Working Capital Draws previously used to fund such
deposits).

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all reasonable
out-of-pocket costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the reasonable fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Additional Secured Obligations of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party.

“Administrative Agent” means Bank of America in its capacity as administrative
agent and as collateral agent, as applicable, under any of the Credit Documents,
or any successor administrative agent, appointed in accordance with this
Agreement.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, and shall
include, without limitation, for purposes of Section 7.08, any Person that
directly or indirectly owns more than 10% of the partnership interests or
membership interests in the Partnership or General Partner, as applicable, any
Senior Manager, or any director or manager of any Credit Party.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Consideration” means, with respect to any Permitted Acquisition, the
sum (without duplication) of (a) the fair market value of the Partnership Common
Units (based on the average closing trading price of the Partnership Common
Units for the 20 trading days immediately prior to the date of such Permitted
Acquisition on the stock exchange on which the Partnership Common Units are
listed or, if the Partnership Common Units are not so listed, the good faith
determination of the senior management of the General Partner) issued (or to be
issued) as consideration in connection with such Permitted Acquisition, (b) the
aggregate amount of all cash paid (or to be paid) by the Partnership or any of
its Subsidiaries as consideration in connection with such Permitted Acquisition
(including, without limitation, payment, as consideration, of fees and costs and
expenses in connection therewith) and the contingent cash purchase price or
other earnout obligations of the Partnership and its Subsidiaries incurred in
connection therewith (as determined in good faith by the senior management of
the General Partner), (c) the aggregate principal amount of all Indebtedness
assumed, incurred and/or issued in connection with such Permitted Acquisition,
(d) the fair market value (as determined in good faith by the senior management
of the General Partner) of any Preferred Equity issued in connection with such
Permitted Acquisition and (e) the fair market value (determined in good faith by
senior management of the General Partner) of all other consideration payable in
connection with such Permitted Acquisition.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as may be
amended, modified, or supplemented from time to time.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments made in accordance with this Agreement. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means the applicable percentage per annum set forth below for
Eurodollar Rate Loans, Letter of Credit Fees and Base Rate Loans, as determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate at any time received by the Administrative Agent pursuant
to Section 6.02(b) (or, prior to the date of the Administrative Agent’s receipt
of the first Compliance Certificate pursuant to Section 6.02(b), the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) of the Existing Credit Agreement):

 

Applicable Rate

Pricing Level

 

Consolidated Leverage

Ratio

 

Eurodollar Rate Loans

and

Letter of Credit Fees

 

Base Rate

Loans

1

  < 1.75:1   2.25%   1.25%

2

  ³ 1.75:1 but < 2.50:1   2.75%   1.75%

3

  ³ 2.50:1 but < 3.25:1   3.25%   2.25%

4

  ³ 3.25:1 but <3.75:1   3.75%   2.75%

5

  ³ 3.75:1   4.00%   3.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the applicable Start Date; provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 5 above shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered (until the first Business Day after the date which such Compliance
Certificate is actually delivered which demonstrates another Pricing Level is
applicable). Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b) and (c).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Installment Agreement” means a pre-need installment agreement, in a
form approved for use by all applicable Governmental Authorities, and complying
with all applicable Laws, between a Borrower and an individual pursuant to which
such Borrower has agreed to provide for and sell to such individual cemetery
services and/or Cemetery Property.

“Archdiocese” means the Archdiocese of Philadelphia, an archdiocese organized
and existing under and governed by Canon Law of the Roman Catholic Church and
recognized by the Commonwealth of Pennsylvania as a nonprofit religious
organization.

“Archdiocese Closing Date” means the date on which the term of the Archdiocese
Lease commences pursuant to Section 1.4 of the Archdiocese Lease.

 

4



--------------------------------------------------------------------------------

“Archdiocese Holdco” means Philadelphia Catholic Cemeteries, LLC, a Delaware
limited liability company.

“Archdiocese Lease” means that certain Lease Agreement, dated as of
September 26, 2013, among the Archdiocese and the Operating Company, StoneMor
Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the Partnership (as
amended by Amendment No. 1 to Lease Agreement, dated as of March 20, 2014, and
Amendment No. 2 to Lease Agreement dated as of May 28, 2014, and as further
amended, restated, modified or supplemented from time to time).

“Archdiocese Management Agreement” means that certain Management Agreement,
dated as of September 26, 2013, among the Archdiocese and the Operating Company,
StoneMor Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the
Partnership (as amended by Amendment No. 1 to Management Agreement dated as of
May 28, 2014 and as further amended, restated, modified or supplemented from
time to time).

“Archdiocese Transaction” means the transactions evidenced by the Archdiocese
Transaction Documents.

“Archdiocese Transaction Documents” means the Archdiocese Lease, the Archdiocese
Management Agreement and the various related transaction documents entered into
among the Archdiocese and the Operating Company, StoneMor Pennsylvania LLC,
StoneMor Pennsylvania Subsidiary LLC and the Partnership (as amended, restated,
modified or supplemented from time to time).

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, successor
to Banc of America Securities LLC, in its capacity as sole lead arranger and
sole book manager, together with any successor thereto.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Partnership and its Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Partnership and
its Subsidiaries, including the notes thereto.

 

5



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means at any time, an amount equal to the sum of 85% of
aggregate Eligible Receivables.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Calculation Period” means, as to any Permitted Acquisition or issuance of
Future High Yield Notes, the most recent Measurement Period for which a
Compliance Certificate is required to have been delivered (as of the date of
such acquisition or issuance).

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means all obligations under Capitalized Leases
of any Person, in each case taken at the amount thereof accounted for as
liabilities in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by a Credit Party or any of its Subsidiaries free and clear of all
Liens (other than Liens created under any Security Document and any other
Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that at the time of acquisition such
obligations have the highest rating obtainable from S&P or Moody’s;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (d) of this definition and (iii) has combined capital and
surplus of at least $250,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

(d) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;

 

7



--------------------------------------------------------------------------------

(e) Investments, classified in accordance with GAAP as current assets of such
Credit Party or Subsidiary, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are substantially comprised of Investments of the
character, quality and maturity described in clauses (a), (b), (c) and (d) of
this definition; and

(f) other short term investments approved in writing by the Administrative Agent
in the exercise of its reasonable discretion.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cemetery Management Agreement” an agreement pursuant to which any Borrower
agrees to manage/operate and control a funeral home or cemetery of a Controlled
Non-Profit.

“Cemetery Property” means, at any time as to any Borrower, such Borrower’s
interest in its real or personal property of the type sold or transferred
pursuant to Approved Installment Agreements which property (a) has not, at such
time, been sold or transferred to, and (b) is not under contract to be sold or
transferred to, any other Person.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and the regulations promulgated and rulings
issued thereunder.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certificate of Indebtedness” means an agreement delivered to a Borrower from a
non-profit cemetery which evidences an enforceable obligation to pay money
together with a right to vote in connection with all shareholder decisions.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

8



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any two of the individuals acting as chairman, chief executive officer,
chief operating officer or chief financial officer of the General Partner on the
Closing Date shall cease to hold such positions (unless replaced by individuals
reasonably satisfactory to the Required Lenders within 90 days after any such
individual ceases to hold such position); or

(b) any Person or group of Persons, which do not, on the Closing Date, hold
Equity Interests in the General Partner directly or indirectly, thereafter
obtain beneficial ownership or voting control of thirty-three percent (33%) or
more of the Equity Interests in the Partnership or the General Partner (other
than one or more Affiliates of any Person or group of Persons that hold Equity
Interests in the General Partner directly or indirectly as of the Closing Date);
or

(c) the General Partner ceases to act as the sole general partner of the
Partnership; or

(d) the Partnership ceases to own 100% of the Equity Interests in the Operating
Company; or

(e) except as otherwise expressly permitted by this Agreement, the Operating
Company ceases to own, directly or indirectly, 100% of the Equity Interest in,
or have Exclusive Management Agreements or Cemetery Management Agreements with,
each of the other Borrowers, as applicable.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Security Documents and all of the other property that is under the terms
of the Security Documents subject to Liens in favor of the Collateral Agent.

“Collateral Agent” has the meaning specified in Section 9.01(b).

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to any Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

9



--------------------------------------------------------------------------------

“Commitment Fee Rate” means, at any time, the percentage per annum set forth
below for the Commitment Fee, as determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate at any
time received by the Administrative Agent pursuant to Section 6.02(b) (or, prior
to the date of the Administrative Agent’s receipt of the first Compliance
Certificate pursuant to Section 6.02(b), the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b) of the Existing
Credit Agreement):

 

Commitment Fee Rate

Pricing

Level

 

Consolidated Leverage

Ratio

 

Commitment Fee

1

  < 1.75:1   0.375%

2

  ³ 1.75:1 but < 2.50:1   0.500%

3

  ³ 2.50:1 but < 3.25:1   0.625%

4

  ³ 3.25:1 but <3.75:1   0.750%

5

  ³ 3.75:1   0.800%

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the applicable Start Date; provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 5 above shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered (until the first Business Day after the date which such Compliance
Certificate is actually delivered which demonstrates another Pricing Level is
applicable). Notwithstanding anything to the contrary contained in this
definition, the determination of the Commitment Fee Rate for any period shall be
subject to the provisions of Section 2.10(b) and (c).

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of a
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated, including if denominated as a
franchise tax) or branch profits Taxes.

 

10



--------------------------------------------------------------------------------

“Consolidated Debt Service” means, for any period, the sum of (a) the aggregate
principal amount of all regularly scheduled principal payments of Consolidated
Funded Indebtedness for such period (but excluding any prepayments) and
(b) Consolidated Interest Charges with respect to Consolidated Funded
Indebtedness for such period. All calculations of Consolidated Debt Service
shall additionally be adjusted on a Pro Forma Basis and shall additionally be
adjusted to eliminate such amounts relating to Consolidated Funded Indebtedness
retired during such period with the proceeds of any sale or issuance by the
Partnership of its Equity Interests permitted hereunder.

“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, to (b) Consolidated Debt
Service, each as measured for the most recently completed Measurement Period.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Partnership and its Subsidiaries, plus, in each case to the extent
actually deducted in determining Consolidated Net Income for such period,
without duplication, (a) consolidated interest expense of the Partnership and
its Subsidiaries, (b) provision for income taxes, (c) depreciation and
amortization expense, (d) non-cash cost for Cemetery Property and real property
sold, (e) any extraordinary losses, (f) losses from sales of assets other than
inventory and Cemetery Property and real property sold in the ordinary course of
business, (g) other non-cash items (including, without limitation, unit-based
compensation), (h) reasonable fees, costs and expenses, without duplication,
incurred in connection with (i) this Agreement and the other Credit Documents,
including any amendment, restatement, supplement or other modification of this
Agreement or any of the other Credit Documents, and (ii) to the extent permitted
hereunder, (A) the issuance of Equity Interests and debt securities by the
Partnership, and (B) the refinancing of High Yield Notes with the proceeds of
Future High Yield Notes (including the refinancing that occurred in 2013),
including prepaid interest and early redemption premium (it being agreed that
the addback described in this clause (h) shall be permitted with respect to each
amendment or other transaction described in this clause (h) irrespective of
whether such amendment or transaction is actually consummated), and
(i) reasonable fees, costs and expenses, without duplication, incurred in
connection with any Permitted Acquisition or any unsuccessful attempt by the
Partnership or its Subsidiaries to make an acquisition (including an acquisition
structured as an Exclusive Management Agreement), irrespective of whether such
acquisition would have constituted a Permitted Acquisition had such acquisition
been consummated, minus, in each case to the extent actually included in
determining Consolidated Net Income for such period, without duplication,
(i) any extraordinary gains, (ii) gains from sales of assets other than
inventory and Cemetery Property and real property sold in the ordinary course of
business, (iii) the amount of non-cash gains during such period (other than as a
result of deferral of purchase price with respect to notes or installment sales
contracts received in connection with sales of Cemetery Property); and
(iv) other non-cash gains. Consolidated EBITDA shall be adjusted for the
following: (x) “Change in Deferred Selling and Obtaining Costs”, and (y) “Change
in Deferred Cemetery Revenue, net” as each such term is presented in the
consolidated statement of cash flows of the Partnership; provided that, all
calculations of Consolidated EBITDA shall additionally be adjusted on a Pro
Forma Basis to account for any Permitted Acquisitions or Equivalent Dispositions
then being consummated, if applicable, as well as any other Permitted
Acquisitions or Equivalent Dispositions consummated, on or after the first day
of any related Calculation Period or Measurement Period, as applicable (as if

 

11



--------------------------------------------------------------------------------

consummated on the first day of such applicable Calculation Period or
Measurement Period), and provided further, that, for purposes of calculating the
Permitted Acquisition Step-Up, Consolidated EBITDA for a Permitted Acquisition
required by Section 7.11(a) shall be calculated (A) using the above method
(including adjustments on a Pro Forma Basis) with respect to the Person or
assets so acquired and (B) for the trailing 12 month period ending on the last
day of the month immediately preceding the date of such Permitted Acquisition.
Notwithstanding anything to the contrary contained in this Agreement,
Consolidated EBITDA shall exclude any amounts or adjustments (positive or
negative) which would otherwise be attributable to the Archdiocese Transaction
to the extent related to any period ending on or prior to Archdiocese Closing
Date.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Partnership and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
(i) all Obligations hereunder, (ii) all Seller Subordinated Debt and (iii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments), (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, and similar instruments (but, excluding,
for the avoidance of doubt, surety bonds), (d) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (e) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (d) above of Persons other than the Partnership or any of its
Subsidiaries, and (f) all Indebtedness of the types referred to in clauses
(a) through (e) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Partnership or any of its Subsidiaries is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Partnership or
such Subsidiary.

“Consolidated Interest Charges” means, for any period, (a) the total
consolidated interest expense of the Partnership and its Subsidiaries for such
period (calculated without regard to any limitations on payment thereof) payable
in respect of any Indebtedness (excluding the amortization of any financing
fees, costs or expenses) plus (b) without duplication, that portion of
Capitalized Lease Obligations of the Partnership and its Subsidiaries on a
consolidated basis representing the interest factor for such period. All
calculations of Consolidated Interest Charges shall additionally be adjusted on
a Pro Forma Basis to account for any Permitted Acquisitions or Equivalent
Dispositions then being consummated, if applicable, as well as any other
Permitted Acquisitions or Equivalent Dispositions consummated, on or after the
first day of any related Calculation Period or Measurement Period, as applicable
(as if consummated on the first day of such applicable Calculation Period or
Measurement Period).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, for any period, subject to determinations
expressly required to made on a Pro Forma Basis, the net after tax income (or
loss) of the Partnership and its Subsidiaries determined on a consolidated basis
in accordance with GAAP, provided that in determining Consolidated Net Income of
the Partnership and its Subsidiaries (a)

 

12



--------------------------------------------------------------------------------

the net income of any of Person which is not a Subsidiary of the Partnership or
is accounted for by the Partnership by the equity method of accounting shall be
included only to the extent of the payment of cash dividends or cash
disbursements by such Person to the Partnership or a Subsidiary of the
Partnership during such period, and (b) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or all or substantially all of
the property or assets of such Person are acquired by a Subsidiary shall be
excluded from such determination.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and/or securities account that
is subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuer.

“Controlled Non-Profit” means a Borrower which (a) is organized as a non-profit
entity, whether pursuant to Section 501 of the Code or otherwise, or (b) which
has contracted with any Borrower for the provisions of services under a Cemetery
Management Agreement.

“Credit Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Security Documents, (d) the Fee Letter, (e) each Issuer Document,
(f) each Secured Hedge Agreement, and (g) each Secured Cash Management
Agreement; provided that for purposes of the definition of “Material Adverse
Effect” and Articles IV through IX and Section 11.03, “Credit Documents” shall
not include Secured Hedge Agreements or Secured Cash Management Agreements.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means, individually, and “Credit Parties” means, collectively,
each Borrower and each Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Eurodollar Rate Loans, an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Rate for Base Rate Loans plus (iii) 2% per annum;
(b) when used with respect to any Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to (i) the related Eurodollar Rate plus (ii) the
Applicable Rate for Eurodollar Rate Loans plus (iii) 2% per annum and (c) when
used with respect to Letter of Credit Fees, a rate equal to (i) the Applicable
Rate for Letter of Credit Fees plus (ii) 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

14



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the sake of clarity, dispositions of real property of
the Archdiocese or other third parties party to an Exclusive Management
Agreement, as contemplated by the Archdiocese Transaction Documents or other
documents entered into in connection with such Exclusive Management Agreement,
shall not constitute Dispositions under this Agreement.

“Disposition Note” means a promissory note issued by a purchaser of assets in
connection with a Disposition permitted under Section 7.05.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Eligible Receivable” means any Account Receivable of a Borrower that meets all
of the following requirements on its date of invoice or other origination date
and continuing thereafter until collected:

(a) such Account Receivable represents a bona fide transaction evidenced by an
Approved Installment Agreement;

(b) such Account Receivable, to the extent evidenced by chattel paper or an
instrument of any kind, is evidenced by only one original which is kept at the
chief executive office (or, if required by law, the applicable local office) of
the applicable Borrower, provided that, if required by law, such Borrower may
deliver the original to a trustee for a Trust Account and/or may deliver an
additional original to the account debtor thereon;

(c) the related Approved Installment Agreement shall be (i) stamped or stickered
on its face to indicate that it has been collaterally assigned to the
Administrative Agent, and (ii) stored in a filing cabinet prominently marked to
appropriately indicate that the contents thereof have been assigned to the
Administrative Agent as noted above;

(d) the account debtor with respect to such Account Receivable is not insolvent
or the subject of any bankruptcy or insolvency proceedings of any kind;

(e) such Account Receivable is a valid, legally enforceable obligation of the
account debtor with respect thereto and is not subject to any present, or
contingent, and the Borrowers have no knowledge or reason to believe there are
any facts which are the basis for any future, offset or counterclaim or other
defense on the part of such account debtor, including, without limitation, any
account payable owing by such Person to such account debtor;

 

15



--------------------------------------------------------------------------------

(f) such Account Receivable shall be subject to a valid and perfected first
priority Lien in favor of the Administrative Agent, subject to no Lien, except
for Liens in favor of the Administrative Agent and any other Permitted Liens;
and

(g) all statutory rescission periods with respect to each such Account
Receivable have ended;

provided, that for the purpose of calculating the Borrowing Base the amount of
any Eligible Receivables which will be included in such calculation will be
equal to the gross amount of such Eligible Receivables, less, with respect to
such Eligible Receivables: (i) all collection reserves; and (ii) without
duplication, all imputed interest earnings.

“Employment Agreements” means all material employment agreements entered into by
any Credit Party.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein, and Certificates of Indebtedness), whether voting or nonvoting, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“Equivalent Disposition” means the Disposition by a Borrower to any Person
(other than another Borrower) of (i) assets constituting a business unit,
(ii) all or a substantial part of the business of any Borrower, or
(iii) sufficient capital stock or other Equity Interests of any Borrower so
that, after giving effect to such Disposition such Person is no longer a
Subsidiary.

 

16



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or has become insolvent; (d) the filing of a notice of intent
to terminate a Pension Plan, the treatment of a Pension Plan amendment as a
termination under Section 4041 or, with respect to a Multiemployer Plan,
notification of any event described in Section 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan or, with
respect to a Multiemployer Plan, receipt of a written notice of such institution
of proceedings by the PBGC; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or, with respect to a Multiemployer
Plan, receipt of a written notice of such an event or condition; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA or, with respect to a
Multiemployer Plan, any Borrower or ERISA Affiliate’s knowledge of such a
determination; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and if the Eurodollar Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

17



--------------------------------------------------------------------------------

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Collateral” has the meaning specified in the Security Agreement.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a Lien to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof)
by virtue of such Credit Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.11 and any other “keepwell,
support or other agreement” for the benefit of such Credit Party and any and all
guarantees of such Credit Party’s Swap Obligations by other Credit Parties) at
the time the Guaranty of such Credit Party, or grant by such Credit Party of a
Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated,
including if denominated as a franchise tax), and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 11.13) or (ii) such Lender
changes its Lending Office, except, in either (i) or (ii) above, to the extent
that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

 

18



--------------------------------------------------------------------------------

“Exclusive Management Agreement” means an agreement pursuant to which a Borrower
obtains an exclusive right to manage/operate and control a funeral home or
cemetery business of any other Person (other than another Borrower) for a term
of not less than one (1) year.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person which represent proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) or condemnation awards (and any payments in lieu
thereof).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated September 23, 2014, among the
Operating Company, the Administrative Agent and the Arranger, and any other
similar letter setting forth fees to be paid by any Credit Party to the
Administrative Agent and/or the Arranger in connection with this Agreement, each
as may be amended, restated, modified, extended, renewed, replaced or
supplemented from time to time.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if such Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

19



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Future High Yield Notes” means any senior unsecured notes issued after the
Closing Date, from time to time, pursuant to, and in accordance with a High
Yield Note Indenture, meeting each of the following requirements: (a) such notes
are in an aggregate original principal amount that, when aggregated with the
aggregate principal amount of the High Yield Notes then outstanding, does not
exceed the limitation set forth in Section 7.02(m); (b) the terms of such notes
are substantially similar in all material respects to, or are more favorable to
the Credit Parties than, the High Yield Notes then outstanding (provided that
(i) the scheduled maturity date for any principal payment under such notes shall
not be prior to June 1, 2021 and (ii) the interest rate payable on such notes
shall be a market rate for the issuance of such notes at the time issued);
(c) no Default or Event of Default has occurred and is continuing or would
result from the issuance of such notes; and (d) the Borrowers shall have
delivered to the Administrative Agent, not less than ten (10) Business Days
prior to the date of the issuance of such notes (or such shorter period as the
Administrative Agent may agree to in writing), a pro forma Compliance
Certificate showing compliance, on a Pro Forma Basis (for the related
Calculation Period), with the covenants set forth in Section 7.11 immediately
after giving effect to the issuance of such notes.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” has the meaning specified in the introductory paragraph
hereto.

 

20



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GP Agreement” means that certain Second Amended and Restated Limited Liability
Agreement of StoneMor GP LLC, a Delaware limited liability company, dated as of
May 21, 2014, as may be amended, restated, modified, replaced or supplemented
from time to time.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantor” means, individually, and “Guarantors” means, individually and
collectively, (a) the Partnership, the General Partner and each Borrower (other
than any Controlled Non-Profit) solely in its capacity as a guarantor of the
Guaranteed Obligations of the other Credit Parties pursuant to Article X, and
each other Subsidiary of the Partnership that shall be required to execute and
deliver any joinder or guaranty pursuant to Section 6.12, and (b) with respect
to any Swap Obligations owing by any Specified Credit Party (determined before
giving effect to Sections 10.01 and 10.11) under the Guaranty, each Qualified
ECP Guarantor.

“Guaranty” means, collectively, the Guaranty made by the Credit Parties, other
than the Controlled Non-Profits, under Article X, together with each other
guaranty delivered pursuant to Section 6.12.

 

21



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“High Yield Documents” means each High Yield Note Indenture, any High Yield
Notes, and the related guarantees, notes and all other agreements, instruments
and other documents pursuant to which any High Yield Notes have been or will be
issued or otherwise setting forth the terms of such High Yield Notes or
otherwise entered into in connection with a High Yield Note Indenture, as each
may be amended, restated, modified, extended, renewed, replaced or supplemented
from time to time.

“High Yield Note Indenture” means that certain Indenture, dated as of May 28,
2013, among the Partnership, Cornerstone Family Services of West Virginia
Subsidiary, Inc., a West Virginia corporation, and certain subsidiaries of the
Partnership as Guarantors (as defined therein) and Wilmington Trust, National
Association as trustee, as the same may be amended, restated, modified,
extended, renewed replaced or supplemented from time to time.

“High Yield Notes” means the 7-7/8% senior notes in an aggregate amount of
$175,000,000, having a maturity of June 1, 2021, issued on May 28, 2013 pursuant
to the High Yield Note Indenture, together with any Future High Yield Notes,
each issued pursuant to the High Yield Note Indenture, in each case, as the same
may be amended, restated, modified, extended, renewed, replaced or supplemented
from time to time.

“Increase Effective Date” has the meaning set forth in Section 2.17.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses, in
each case arising the ordinary course of business, and any other trade accounts
payable and deferred rent not past due for more than 90 days);

 

22



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any warrant, right or option to acquire such Equity Interest, in each case prior
to a date which is at least six months after the Maturity Date, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For the avoidance of doubt, the Post-Closing Payments
(as defined in the Nelms Transaction Consent) do not constitute Indebtedness.
Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the applicable Credit Parties under the Archdiocese Lease, as in
effect on the Archdiocese Closing Date, shall not constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercompany Loan” means a loan permitted pursuant to Section 7.02(b).

“Intercompany Note” means any promissory note evidencing an Intercompany Loan.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

23



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in a Committed Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person, or (d) any Exclusive
Management Agreement.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

24



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” and “Lenders” have the meaning specified in the introductory paragraph
hereto and, unless the context requires otherwise, includes the Swing Line
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

25



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute (other than any unauthorized financing statement or other notice filing
for which there is not otherwise any underlying Lien or secured obligation), and
any lease having substantially the same effect as the foregoing).

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means any material agreement with respect to the
management of any Credit Party, including, without limitation, any consulting
agreement or other management advisory agreement, but excluding any employment
agreement.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Partnership and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Credit Document, or
of the ability of the Credit Parties taken as a whole to perform their
obligations under any Credit Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Partnership and
its Subsidiaries taken as a whole of any Credit Document.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of the Threshold Amount or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance, or
properties of the Credit Parties taken as a whole.

“Maturity Date” means December 19, 2019; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Partnership.

“Merchandise Trust” means a trust fund, pre-need trust, pre-construction trust
or other reserve, trust, escrow or any similar arrangement established and
administered by a Borrower as required in accordance with applicable Law to
receive and administer the aggregate of all amounts derived from the sale of
services and personal property, such as foundations, markers, memorials,
memorial bases, monuments, urns, vases, vaults and caskets, used in connection
with the final disposition, memorialization, interment, entombment, or inurnment
of human remains.

 

26



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” means the title insurance policies delivered to the
Administrative Agent in connection with the Mortgages, as each may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time.

“Mortgages” means all deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust and other similar
documents and agreements delivered by the Credit Parties to the Administrative
Agent, whether pursuant to the Original Credit Agreement, the Second Credit
Agreement, the Prior Credit Agreement, the Existing Credit Agreement, this
Agreement or any other Credit Document, as each may be amended, restated,
modified, extended, renewed, replaced or supplemented from time to time.

“MT Draw” means a Revolving Credit Loan described in clause (c) of the
definition of “Acquisition Draw”.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Nelms Transaction Consent” means the Permitted Acquisition Consent
(Nelms/Ansure Acquisition), dated June 18, 2010, among the Credit Parties, the
Administrative Agent and the Required Lenders under the Second Credit Agreement.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Credit Party or any of its
Subsidiaries, any disposition of real property which any Credit Party manages or
operates pursuant to an Exclusive Management Agreement but does not own, or any
Extraordinary Receipt received or paid to the account of any Credit Party or any
of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with

 

27



--------------------------------------------------------------------------------

such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Credit Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Credit Party or such Subsidiary in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the sale or issuance of any Equity Interest by any Credit
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Credit Party or such Subsidiary in
connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit and (b) all reasonable
out-of-pocket costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the reasonable fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party pursuant to any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Obligations of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

28



--------------------------------------------------------------------------------

“Operating Company” has the meaning specified in the introductory paragraph
hereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to (i) any entity organized under
any non-U.S. jurisdiction and (ii) any Controlled Non-Profit); (b) with respect
to any limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Original Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Partnership” has the meaning specified in the introductory paragraph hereto.

 

29



--------------------------------------------------------------------------------

“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of StoneMor Partners L.P. dated as of September 9, 2008,
as amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“Partnership Common Units” means the common units of the Partnership.

“Partnership Subordinated Units” means the subordinated units of the
Partnership.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including any Multiple
Employer but not including any Multiemployer Plan) that is maintained or is
contributed to by any Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Acquisition Step-Up” has the meaning specified in Section 7.11(a).

“Permitted Acquisition” means an acquisition by a Borrower of (a) the assets
constituting a business unit or all or a substantial part of the business of any
Person, other than a then existing Subsidiary of the Partnership, that is
organized under the laws of any political subdivision of the United States and
transacts all of its material business within the United States or any political
subdivision of the United States, including Puerto Rico (each a “Domestic
Person”), (b) rights from a Domestic Person under any Exclusive Management
Agreement, or (c) 100% of the capital stock or other Equity Interests of any
Domestic Person, which acquisition complies with each of the following
requirements:

(i) such acquisition has been approved by the board of directors or similar
governing body of the related Domestic Person;

(ii) the consideration paid by such Borrower consists solely of (A) Partnership
Common Units, (B) cash (including proceeds of Loans), and (C) Seller
Subordinated Debt permitted hereunder;

(iii) any Acquired Person shall own no capital stock or other Equity Interests
of any other Person unless the Acquired Person owns 100% of the capital stock or
other Equity Interests of such other Person;

(iv) the assets or Person acquired are used in or constitute a Permitted
Business; and

 

30



--------------------------------------------------------------------------------

(v) the acquisition has been approved by the Operating Company’s Board of
Managers.

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement.

“Permitted Business” means any business engaged in or related to the cemetery
and funeral home business in the United States and the provision of product and
services in connection therewith.

“Permitted Encumbrances” (a) with respect to any property that is subject to a
Mortgage, has the meaning specified in the related Mortgage, and (b) with
respect to any real property not subject to a Mortgage, (i) those liens,
encumbrances and other matters affecting title to such property and found
reasonably acceptable by the Collateral Agent, (ii) such easements,
encroachments, covenants, conditions, restrictions, rights of way, minor
defects, irregularities or encumbrances on title which could not reasonably be
expected to materially impair such property for the purpose for which it is held
by the applicable Credit Party, (iii) zoning and other municipal ordinances
which are not violated in any material respect by the existing improvements and
the present use made by the applicable Credit Party of the premises,
(iv) general real estate taxes and assessments not yet due and payable, and
(v) such other similar items as the Collateral Agent may consent to (such
consent not to be unreasonably withheld).

“Permitted Liens” has the meaning specified in Section 7.01.

“Perpetual Care Trust” means a trust fund, pre-need trust, pre-construction
trust or other reserve, trust, escrow or any similar arrangement established and
administered by a Borrower as required in accordance with applicable Law for the
purpose of receiving the aggregate of all amounts derived from the sale of
interests in real property, or fixtures, including, without limitation,
mausoleums, niches, columbaria, urns, or crypts, used in connection with the
final disposition, memorialization, interment, entombment, or inurnment of human
remains and set aside in reserve, trust, escrow or any similar arrangement and
administering such amounts for the perpetual care and maintenance of cemetery
lots, graves, grounds, landscaping, roads, paths, parking lots, fences,
mausoleums, columbaria, vaults, crypts, utilities, and other improvements,
structures and embellishments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) maintained for employees of any Borrower or any
ERISA Affiliate or any such Plan to which any Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

 

31



--------------------------------------------------------------------------------

“Pledge Agreement” means that certain Second Amended and Restated Pledge
Agreement, dated the date hereof, among the Credit Parties and the
Administrative Agent, as amended, restated, modified, extended, renewed,
replaced or supplemented from time to time.

“Pledged Debt” means Indebtedness pledged by a Credit Party under the Pledge
Agreement, including, without limitation, any Intercompany Note.

“Pledged Equity” means Equity Interests pledged by a Credit Party under the
Pledge Agreement, including, without limitation, any Certificate of
Indebtedness.

“Preferred Equity” as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common stock or units of such
Person) of any class or classes (however designated) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Prior Credit Agreement” has the meaning specified in the Preliminary Statements
hereto.

“Pro Forma Basis” means, as of any date, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to the Indebtedness from any
Future High Yield Notes then being issued and/or Permitted Acquisition then
being consummated, if applicable, as well as any other Permitted Acquisition
consummated on or after the first day of any relevant Calculation Period (in
each case, as if consummated on the first day of such Calculation Period and
based on the best available historical financial information provided by the
Person who is being or was, or whose assets are being or were, acquired in
connection with each such Permitted Acquisition, whether prepared in accordance
with GAAP or otherwise, and accepted by the Borrowers in the exercise of their
reasonable business judgment), and, in each case involving a Permitted
Acquisition, adjusted to account for (a) expenses eliminated or reasonably
expected to be eliminated by the Borrowers pursuant to synergies and other
efficiencies of each such acquisition, and (b) income, gains and losses from any
Trust Accounts being acquired, using the net asset value thereof multiplied by
the yield to maturity of the Barclays Aggregate Bond Index plus 200 basis points
(or if such index is not available, a replacement index and margin that is
selected by the Operating Company and reasonably satisfactory to the
Administrative Agent), but in any case, not less than 5% per annum or more than
7% per annum; provided that any such calculations delivered pursuant to
Section 7.03(h)(viii) shall also give effect on a pro forma basis to (i) the
incurrence of any Indebtedness by any Credit Parties on or after the first day
of the relevant Calculation Period as if such Indebtedness had been incurred
(and the proceeds thereof applied) on the first day of the relevant Calculation
Period and (ii) the permanent repayment of any Indebtedness of any Credit
Parties on or after the first day of the relevant Calculation Period as if such
Indebtedness had been retired or redeemed on the first day of the relevant
Calculation Period (in each case, based on the historical financial information
described above).

“Public Lender” has the meaning specified in Section 6.02.

 

32



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, at any time, each Credit Party (other than any
Controlled Non-Profit) with total assets exceeding $10,000,000 or that qualifies
at such time as an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided further that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

“Responsible Officer” means, with respect to (i) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the chief executive officer, the chief operating officer, the
corporate controller, any treasurer or other financial officer of the General
Partner, (ii) any other matter in connection with this Agreement or any other
Credit Document, any officer (or a person or persons so designated by such
officer) of the General Partner or the Operating Company, as the case may be, in
each case to the extent reasonably acceptable to the Administrative Agent and
(iii) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Credit Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Credit Party designated in or pursuant to an
agreement between the applicable Credit Party and the Administrative Agent. Any
document delivered hereunder that is

 

33



--------------------------------------------------------------------------------

signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Repayment” has the meaning specified in Section 2.07(a).

“SCI Acquisition” means the transactions evidenced by the SCI Purchase
Agreements.

“SCI Purchase Agreements” means (i) that certain Asset Sale Agreement, dated as
of April 2, 2014, by and among the Operating Company, StoneMor North Carolina
LLC, a North Carolina limited liability company, StoneMor North Carolina
Subsidiary LLC, a North Carolina limited liability company, Laurel Hill Memorial
Park LLC, a Virginia limited liability company, Laurel Hill Memorial Park
Subsidiary, Inc., a Virginia corporation, StoneMor Pennsylvania LLC, a
Pennsylvania limited liability company, and StoneMor Pennsylvania Subsidiary
LLC, a Pennsylvania limited liability company, and S.E. Cemeteries of North
Carolina, Inc., a North Carolina corporation, Clinch Valley Memorial Cemetery,
Inc., a Virginia corporation, and S.E. Acquisition of Pennsylvania, Inc., a
Pennsylvania corporation, and (ii) that certain Asset Sale Agreement, dated as
of April 2, 2014, by and among the Operating Company, StoneMor Florida LLC, a
Florida limited liability company, StoneMor Florida Subsidiary LLC, a Florida
limited liability company, StoneMor North Carolina LLC, a North Carolina limited
liability company,

 

34



--------------------------------------------------------------------------------

StoneMor North Carolina Subsidiary LLC, a North Carolina limited liability
company, and StoneMor North Carolina Funeral Services, Inc., a North Carolina
corporation, Loewen [Virginia] LLC, a Virginia limited liability company, Loewen
[Virginia] Subsidiary, Inc., a Virginia corporation, Rose Lawn Cemeteries LLC, a
Virginia limited liability company, Rose Lawn Cemeteries Subsidiary,
Incorporated, a Virginia corporation, StoneMor Pennsylvania LLC, a Pennsylvania
limited liability company, StoneMor Pennsylvania Subsidiary LLC, a Pennsylvania
limited liability company, and CMS West Subsidiary LLC, a Pennsylvania limited
liability company, and S.E. Funeral Homes of Florida, LLC, a Florida limited
liability company, S.E. Cemeteries of Florida, LLC, a Florida limited liability
company, S.E. Combined Services of Florida, LLC, a Florida limited liability
company, S.E. Cemeteries of North Carolina, Inc., a North Carolina corporation,
S.E. Funeral Homes of North Carolina, Inc., a North Carolina corporation,
Montlawn Memorial Park, Inc., a North Carolina corporation, S.E. Cemeteries of
Virginia, LLC, a Virginia limited liability company, SCI Virginia Funeral
Services, Inc. a Virginia corporation, George Washington Memorial Park, Inc., a
Pennsylvania corporation, Sunset Memorial Park Company, a Pennsylvania
corporation, and S.E. Mid-Atlantic Inc., a Maryland corporation (each as
amended, restated, modified or supplemented from time to time).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between any Borrower and any Hedge
Bank.

“Secured Obligations” means (a) in the case of any Borrower (in such capacity),
all Obligations of or relating to such Borrower and all Additional Secured
Obligations of or relating to such Borrower, and (b) in the case of any
Guarantor (in such capacity), such Guarantor’s Guaranteed Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, the Administrative Agent and the other Persons the Obligations
owing to which are secured by the Collateral under the terms of the Security
Documents.

“Security Agreement” means that certain Second Amended and Restated Security
Agreement, dated the date hereof, among the Credit Parties and the
Administrative Agent, as amended, restated, modified, extended, renewed,
replaced or supplemented from time to time.

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Confirmation Agreement, the Mortgages, and any other collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the

 

35



--------------------------------------------------------------------------------

Administrative Agent pursuant to this Agreement (including, without limitation,
the provisions of Section 2.14 or Section 6.12), and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent, all as may be amended, restated, modified,
extended, renewed, replaced or supplemented from time to time.

“Seller Subordinated Debt” means Indebtedness of a Borrower to a seller of
assets or Equity Interests acquired pursuant to a Permitted Acquisition.

“Senior Manager” means any chairman, president, chief executive officer, chief
financial officer or similar officer of the General Partner, the Partnership or
the Operating Company.

“Shareholders’ Agreement” means any agreement (including, without limitation,
any shareholders’ agreement, subscription agreement or registration rights
agreement, but excluding any Organizational Document) entered into by any Credit
Party governing the terms and relative rights of the Equity Interests of the
entity that is a party to such agreement and any agreement entered into by
shareholders relating to any such entity with respect to its Equity Interests to
which such entity is also a party.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, in each case, taking into account any rights of
subrogation and contribution to the Affiliates of such Person, (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Credit Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Start Date” means the date the most recent Compliance Certificate has been
delivered pursuant to Section 6.02(b) (or, prior to the date of Agent’s receipt
of the first Compliance Certificate pursuant to Section 6.02(b), the date the
most recent Compliance Certificate was delivered to the Administrative Agent
pursuant to Section 6.02(b) of the Existing Credit Agreement) or a pro forma
Compliance Certificate has been delivered pursuant to Section 2.10(c).

 

36



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that Archdiocese Holdco shall not constitute
a “Subsidiary” of a Credit Party for the purposes of this Agreement and the
other Credit Documents. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Partnership.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

37



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Allocation Agreement” means any tax sharing or tax allocation agreement
entered into by any Credit Party.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), and other similar assessments, fees
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Working Capital Outstandings” meant the aggregate Outstanding Amount of
all Working Capital Draws, all Swing Line Loans and all L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Credit Parties
of the Credit Documents and (b) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

 

38



--------------------------------------------------------------------------------

“Trust Accounts” means, collectively, the Perpetual Care Trusts and Merchandise
Trusts.

“Trust Funds” means, at the time of any determination thereof, in connection
with the Trust Accounts, the aggregate of all amounts required by applicable Law
to be set aside in reserve, trust, escrow or any similar arrangement.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Commonwealth of Pennsylvania, “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers’
compensation claims and business interruption) incurred by any Borrower or any
Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is commercially available in the ordinary course of business
to Persons engaged in the same or similar business as the Permitted Business.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Working Capital Draw” means a Revolving Credit Loan other than an Acquisition
Draw.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and

 

39



--------------------------------------------------------------------------------

“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Credit Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP as in effect from time to time, applied on a basis
consistent with that used in preparing the Audited Financial Statements (so
that, to the extent alternative definitions for such terms, or alternative
treatments for such data, are permissible under GAAP, the particular definition
or treatment chosen for the Audited Financial Statements shall continue to be
used unless use of such alternatives would not be material). Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Partnership and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP as in effect at the time
of the Audited Financial Statements would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Operating Company or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Operating

 

40



--------------------------------------------------------------------------------

Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Operating Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Partnership and its Subsidiaries or to
the determination of any amount for the Partnership and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Partnership is required to
consolidate, pursuant to FASB ASC 810, as if such variable interest entity were
a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Credit
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Credit Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

41



--------------------------------------------------------------------------------

1.08 UCC Terms. Terms defined in the UCC in effect on the Closing Date and not
otherwise defined herein shall, unless the context otherwise indicates, have the
meanings provided by those definitions. Subject to the foregoing, the term “UCC”
refers, as of any date of determination, to the UCC then in effect.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment and
(iii) if such Revolving Credit Borrowing consists of a Working Capital Draw, the
Total Working Capital Outstandings shall not exceed the Borrowing Base. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. For the avoidance of doubt, any
Revolving Credit Loan which was an Acquisition Draw and is repaid may be
reborrowed as an Acquisition Draw or a Working Capital Draw. Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $250,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $250,000 in excess thereof. Notwithstanding the foregoing,
each MT Draw shall be in a minimum principal amount of $5,000,000. Each
Committed Loan Notice shall specify (i) whether a Borrower is requesting a
Revolving Credit Borrowing (and whether it consists of a Working Capital Draw or
an Acquisition Draw), a conversion of Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If such Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if such Borrower fails

 

42



--------------------------------------------------------------------------------

to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. If such Borrower fails to specify that a Loan is a Working Capital Draw
or an Acquisition Draw, then the Loan shall be deemed to be a Working Capital
Draw. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by any Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to such Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by a Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to such Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect in respect of the Working
Capital Draws and one (1) Interest Period in effect in respect of each
Acquisition Draw. Each Acquisition Draw shall be of only one Type at any time.

 

43



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrowers, the Administrative Agent, and such Lender.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
any Borrower, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of any Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by any Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for

 

44



--------------------------------------------------------------------------------

which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder (however, the L/C Issuer may
issue such Letters of Credit in accordance with Section 2.03(b)(iv)); or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

45



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of a Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from a Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Credit Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

46



--------------------------------------------------------------------------------

(iii) If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its reasonable discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrowers shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or any
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv) If any Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, no Borrower shall be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

47



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrowers and the
Administrative Agent thereof. Not later than 11:00 a.m. on the Business Day
immediately following the date of any payment by the L/C Issuer under a Letter
of Credit (each such date of payment by the L/C Issuer, an “Honor Date”), the
Borrowers shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing, plus interest on such amount
calculated at the Base Rate for the period from the Honor Date until the date of
such reimbursement. If the Borrowers fail to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of any unreimbursed drawing (the “Unreimbursed Amount”) and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrowers shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the related
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

48



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by any Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of any Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

49



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be joint and several, absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
Subsidiaries.

 

50



--------------------------------------------------------------------------------

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Credit Party shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, any Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to any Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrowers when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer

 

51



--------------------------------------------------------------------------------

shall not be responsible to the Borrowers for, and the L/C Issuer’s rights and
remedies against the Borrowers shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Letter of Credit Fees
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate for Letter of Credit Fees during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by such Applicable Rates separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrowers shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

52



--------------------------------------------------------------------------------

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, shall make loans (each such loan,
a “Swing Line Loan”) to any Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments at such time,
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment and (iii) the Total Working Capital Outstandings shall not exceed the
Borrowing Base; and provided further, that (y) no Borrower shall use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan and
(z) the Swing Line Lender shall not be under any obligation to make any Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, any Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to such Borrower at its
office either by (i) crediting the requested account of a Borrower on the books
of the Swing Line Lender in immediately available funds, or (ii) wire transfer
of such funds in accordance with instructions provided to (and reasonably
acceptable to) the Swing Line Lender by such Borrower.

 

53



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole discretion may request, on behalf of the Borrowers (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrowers with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

54



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of any Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations. (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments. (a) Optional. (i) The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that: (A) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $250,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $250,000 in excess thereof; or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the

 

55



--------------------------------------------------------------------------------

date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. If such Borrower fails to specify that a Loan to be prepaid is a Working
Capital Draw or an Acquisition Draw, then the Loan to be prepaid shall be deemed
to be a Working Capital Draw. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by any Borrower, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of outstanding Acquisition Draws pursuant to this Section 2.05(a) shall be
applied to reduce the then remaining Scheduled Repayments of all Acquisition
Draws pro rata (based upon the then remaining principal amounts of the Scheduled
Repayments after giving effect to all prior reductions thereto). Subject to
Section 2.15, each such prepayment shall be applied to the Revolving Credit
Loans of the Lenders in accordance with their respective Applicable Percentages.

(ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) If (x) any Credit Party or any of its Subsidiaries Disposes
of any property (other than any Disposition expressly permitted by Subsections
7.05(a) through (i) and (k)) which results in the realization by such Person of
Net Cash Proceeds or (y) there is a disposition of real property which any
Credit Party manages or operates pursuant to an Exclusive Management Agreement
but does not own, to the extent such disposition results in the realization by
any Credit Party or any of its Subsidiaries of Net Cash Proceeds, from all such
dispositions, in excess of $10,000,000 in the immediately preceding 365 days,
the Borrowers shall prepay an aggregate principal amount of Loans equal to 100%
of such Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (iv) and (vi) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(i), at the election of the
Borrowers (as notified by the Borrowers to the Administrative Agent on or prior
to the date of such Disposition), and so long as no Default shall have occurred
and be continuing, such Credit Party or such Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in operating assets or to fund a Permitted
Acquisition so long as within 180 days after the receipt of such Net Cash
Proceeds, (A) such purchase shall have been consummated (as certified by the
Borrowers in writing to the Administrative Agent) or (B) a definitive agreement
to reinvest such Net Cash Proceeds within 180 days of the date of such agreement
shall have been entered into; and provided further, however, that any Net Cash
Proceeds not (1) so reinvested or (2) reinvested pursuant to such definitive
agreement within 180 days of the date of such agreement, shall, in each case, be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(i).

 

56



--------------------------------------------------------------------------------

(ii) Upon the sale or issuance by the Partnership or any of its Subsidiaries of
any of its Equity Interests (other than any sales or issuances of Equity
Interests (A) to the Partnership or any of its Subsidiaries, (B) to the extent
required by the express terms of the Partnership Agreement, (C) for the purpose
of financing all or a portion of any Permitted Acquisition completed within 180
days before or 365 days after receipt of such Net Cash Proceeds, (D) to the
General Partner in order for the General Partner to continue to hold two percent
(2%) of the issued Partnership Common Units, and (E) to directors, consultants
and employees of the General Partner pursuant to the Partnership’s Long Term
Incentive Plan), the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Partnership or such Subsidiary (such prepayments to be
applied as set forth in clauses (iv) and (vi) below).

(iii) Upon any Extraordinary Receipt received by or paid to or for the account
of any Credit Party or any of its Subsidiaries, and not otherwise included in
clause (i) or (ii) of this Section 2.05(b), the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Credit Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (iv) and
(vi) below); provided, however, that (x) so long as no Default shall have
occurred and be continuing and the Net Cash Proceeds of any such Extraordinary
Receipt do not exceed $500,000, such proceeds shall not be required to be so
applied on such date to the extent that a Responsible Officer of such Credit
Party has delivered a certificate to the Administrative Agent on or prior to
such date stating that such proceeds shall be applied or shall be committed to
be applied within 180 days after the receipt of thereof to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received (which certificate shall set forth the estimates of the proceeds to be
so expended), and (y) so long as no Default shall have occurred and be
continuing, and to the extent that (a) the Net Cash Proceeds of any such
Extraordinary Receipt exceeds $500,000, and (b) a Responsible Officer of such
Credit Party has delivered to the Administrative Agent and the Administrative
Agent a certificate on or prior to the date the application would otherwise be
required pursuant to this Section 2.05(b)(iii) in the form described in clause
(x) above, then the entire amount of such proceeds and not just the portion in
excess of $500,000 shall be deposited with the Administrative Agent pursuant to
a cash collateral arrangement reasonably satisfactory to the Administrative
Agent and the Administrative Agent whereby such proceeds shall be disbursed to
such Credit Party from time to time as needed to pay or reimburse such Credit
Party in connection with the replacement or restoration of the respective
properties or assets (pursuant to such certification requirements as may be
established by the Administrative Agent and the Administrative Agent), provided
further, that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the Administrative Agent shall, and is hereby authorized by the Credit
Parties to, follow said directions) to apply any or all proceeds then on deposit
in such collateral account to the prepayment of the Loans (such prepayments to
be applied as set forth in clauses (iv) and (vi) below), and

 

57



--------------------------------------------------------------------------------

provided further, that if all or any portion of the Net Cash Proceeds of any
Extraordinary Receipt not required to be applied as a mandatory repayment
pursuant to the second preceding proviso (whether pursuant to clause (x) or
(y) thereof) are not so used within 180 days after (A) the date received or
(B) the date so committed to be used pursuant to a definitive agreement, to the
extent so committed within 180 days of the date received, then such remaining
portion not used shall be applied on the final date of such 180 day period as a
mandatory repayment in accordance with the requirements of this
Section 2.05(b)(iii).

(iv) Each prepayment of Loans pursuant to Section 2.05(b)(i), (ii) or
(iii) shall be applied, first, to the remaining Scheduled Repayments in respect
of all Acquisition Draws in inverse order of maturity (and inverse order of the
date of each draw to the extent any two or more Acquisition Draws have any
identical maturity dates), second, to any Swing Line Loans and third, to
outstanding Working Capital Draws.

(v) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments at such time or the Total Working Capital Outstandings at any time
exceed the Borrowing Base, the Borrowers shall immediately prepay Revolving
Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) and Swing Line Loans in an
aggregate amount equal to such excess.

(vi) Subject to clause (iv) above, prepayments made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations and Swing Line Loans; and, in the case of prepayments required
pursuant to this Section 2.05(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swing Line Loans and Revolving Credit
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations and Swing Line Loans in full may be retained by the Borrowers
for use in the ordinary course of its business. Upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from any
Borrower or any other Credit Party) to reimburse the L/C Issuer or the Lenders,
as applicable and upon nonpayment of a Swing Line Loan in accordance with the
terms hereof, funds on deposit as Cash Collateral for Swing Line Loans shall be
applied to repay and reimburse the Swing Line Lender.

(c) In the absence of a designation by the Borrowers, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion with a
view, but no obligation, to minimize breakage costs owing under Section 3.05.

2.06 Termination or Reduction of Commitments. (a) Optional. The Borrowers may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Aggregate Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit; provided that (i) any such notice shall be received by
the Administrative Agent

 

58



--------------------------------------------------------------------------------

not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit or the Outstanding Amount of
Swing Line Loans not fully Cash Collateralized hereunder would exceed the Swing
Line Sublimit.

(b) Mandatory. If after giving effect to any reduction or termination of
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Aggregate Commitments at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitments
under this Section 2.06. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Aggregate
Commitments accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans. (a) Acquisition Draws. The Borrowers shall repay to the
Lenders the aggregate principal amount of each Acquisition Draw in quarterly
installments (each a “Scheduled Repayment”), based on a ten (10) year principal
amortization schedule of equal quarterly principal payments (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), with the first such quarterly
principal payment to be made on second anniversary of the date such Acquisition
Draw was made, with quarterly principal payments to be made on each three
(3) month interval thereafter, provided, however, that (i) if there shall be no
corresponding date in any applicable month in which any such principal payment
would otherwise be due, such payment shall be due on the last Business Day of
such month and (ii) the final principal repayment installment of each
Acquisition Draw shall be due on the Maturity Date and in any event shall be in
an amount equal to the aggregate principal amount of such Acquisition Draw
outstanding on such date.

(b) Revolving Credit Loans. The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date. All “Loans” outstanding under the Existing Credit
Agreement on the Closing Date, if any, shall be deemed to be Revolving Credit
Loans hereunder, and all such “Loans” shall be designated as (i) Acquisition
Draws in the amount of $25,000,000, made as of the Closing Date (including for
the purposes of this Section 2.07), or (ii) Working Capital Draws in the amount
of $95,902,318.31.

 

59



--------------------------------------------------------------------------------

(c) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Eurodollar Rate
Loans; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Commitment Fee Rate times the actual daily amount by
which the Aggregate Commitments exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided by Section 2.15.

 

60



--------------------------------------------------------------------------------

For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Aggregate Commitments for purposes
of determining the commitment fee. The commitment fee shall accrue at all times
during the relevant Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Commitment
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Commitment Fee Rate separately for each period during such
quarter that such Commitment Fee Rate was in effect.

(b) Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Partnership or for any other reason, the Credit Parties or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Partnership as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Credit Party under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

61



--------------------------------------------------------------------------------

(c) The Borrowers shall have the option, by delivering written notice thereof to
the Administrative Agent at the time of the consummation of any Permitted
Acquisition, to set, as of the date of such Permitted Acquisition, a new Start
Date for purposes of calculating the then Commitment Fee Rate and Applicable
Rate, to be calculated based upon the Consolidated Leverage Ratio set forth in
the related Compliance Certificate delivered pursuant to Section 7.03(h)(viii).

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to any Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.

 

62



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
any Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to any Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

63



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Credit Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Credit Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Loans and other amounts owing them, provided
that:

 

64



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to any Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

Each Credit Party consents to the foregoing and agrees, to the fullest extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender.

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, other than Permitted Liens, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained

 

65



--------------------------------------------------------------------------------

in one or more Controlled Accounts at the Collateral Agent. The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Credit Documents and
the other applicable provisions of the Credit Documents, and (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its

 

66



--------------------------------------------------------------------------------

portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting

 

67



--------------------------------------------------------------------------------

Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

68



--------------------------------------------------------------------------------

2.16 Borrower Funds Administrator.

(a) Borrowers maintain an integrated cash management system reflecting their
interdependence on one another and the mutual benefits shared among them as a
result of their respective operations. In order to efficiently fund and operate
their respective businesses and minimize the number of borrowings which they
will make under this Agreement and thereby reduce the administrative costs and
record keeping required in connection therewith, including the necessity to
enter into and maintain separately identified and monitored borrowing
facilities, Borrowers have requested, and Administrative Agent and Lenders have
agreed that, subject to Section 10.10, all Loans will be advanced to and for the
account of Borrowers (other than the Controlled Non-Profits) on a joint and
several basis in accordance with the other provisions hereof. Each Borrower
hereby acknowledges that it will be receiving a direct benefit from each Loan
made pursuant to this Agreement.

(b) Each Borrower hereby designates, appoints, authorizes and empowers the
Operating Company as its agent to act as specified in this Agreement and each of
the other Credit Documents and the Operating Company hereby acknowledges such
designation, authorization and empowerment, and accepts such appointment. Each
Borrower hereby irrevocably authorizes and directs the Operating Company to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents, and any other instruments, documents and agreements referred
to herein or therein, and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Operating Company by the respective terms and provisions hereof and thereof, and
such other powers as are reasonably incidental thereto, including, without
limitation, to take the following actions for and on such Borrower’s behalf:

(i) to submit on behalf of each Borrower, Requests for Credit Extensions in
accordance with the provisions of this Agreement;

(ii) to receive on behalf of each Borrower the proceeds of Loans in accordance
with the provisions of this Agreement, such proceeds to be disbursed to or for
the account of the applicable Borrower as soon as practicable after its receipt
thereof; and

(iii) to submit and receive on behalf of each Borrower, Compliance Certificates
and all other certificates, notices and other communications given or required
to be given hereunder.

The Operating Company is further authorized and directed by each Borrower to
take all such actions on behalf of such Borrower necessary to exercise the
specific power granted in clauses (i) through (iii) above and to perform such
other duties hereunder and under the other Credit Documents, and deliver such
documents as delegated to or required of the Operating Company by the terms
hereof or thereof. The agency relationship established pursuant to this
Section 2.16(b) is for administrative convenience only and such agency
relationship shall not extend to any matter outside the scope of the Credit
Documents.

 

69



--------------------------------------------------------------------------------

(c) The administration by Administrative Agent and Lenders of the credit
facilities under this Agreement as a co-borrowing facility with a funds
administrator in the manner set forth herein is solely as an accommodation to
Borrowers and at their request and neither the Administrative Agent, the
Administrative Agent, the L/C Issuer nor any Lender shall incur any liability to
any Credit Party as a result thereof.

2.17 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $70,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $5,000,000 and in
increments of $1,000,000 in excess thereof or, if less, the entire remaining
unrequested amount, and (ii) the Borrowers may make a maximum of three (3) such
requests. At the time of sending such notice, the Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender, the Borrowers may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Credit Party (x) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
increase, and (y) in the case of the Borrowers, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Credit Documents are true and correct in
all material respects on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to

 

70



--------------------------------------------------------------------------------

subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists. The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the

 

71



--------------------------------------------------------------------------------

sum payable by the applicable Credit Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. Each of the Credit Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Credit Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Credit Party in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).

 

72



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority as provided in this Section 3.01,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form

 

73



--------------------------------------------------------------------------------

W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation

 

74



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds, Etc. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

75



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

76



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrowers that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s

 

77



--------------------------------------------------------------------------------

holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
if and as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrowers shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

78



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by any Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by any Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrowers such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.

 

79



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
either originals or telecopies or electronic copies, followed in either case
promptly by originals, unless otherwise specified, each properly executed by a
Responsible Officer of the signing Credit Party, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Operating Company;

(ii) an amended and restated Note executed by the Borrowers in favor of each
Lender;

(iii) the Pledge Agreement and the Security Agreement, each duly executed by
each Credit Party, together with, to the extent in each case not previously
delivered to the Administrative Agent:

(A) certificates representing any Pledged Equity referred to therein accompanied
by undated stock powers executed in blank registered in the name of such nominee
or nominees as the Administrative Agent shall specify and instruments evidencing
the Pledged Debt indorsed in blank, to the extent not previously delivered to
the Administrative Agent pursuant to the Existing Credit Agreement,

(B) stamped receipt copies of proper financing statements, duly filed on or
before the day of the initial Credit Extension under the Uniform Commercial Code
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, to the extent not
previously received by the Administrative Agent pursuant to the Existing Credit
Agreement,

(C) completed UCC, tax and judgment lien search requests, dated through a recent
date approved by the Administrative Agent, for such Credit Parties as may be
agreed to between the Borrowers and the Administrative Agent, in its reasonable
discretion,

 

80



--------------------------------------------------------------------------------

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby, and

(E) evidence that all other action that any Lender may deem necessary or
desirable in order to perfect the Liens created under the Security Documents has
been taken;

(iv) amended and restated Mortgages, amending and restating each of the existing
Mortgages (with such changes as may be satisfactory to the Administrative Agent
and its counsel to account for local law matters) delivered under the Original
Credit Agreement, the Second Credit Agreement, the Prior Credit Agreement or the
Existing Credit Agreement, and covering the properties identified on Schedules
5.08(c), (d)(i) and (d)(ii) which are legally permitted to be mortgaged, each
duly executed by the appropriate Credit Party, together with:

(A) evidence that counterparts of each such amended and restated Mortgage has
been duly executed, acknowledged and delivered and is in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent and that all filing, documentary, stamp, intangible and recording taxes
and fees have been paid;

(B) modifications to the Mortgage Policies for the Mortgages, with endorsements
and in amounts acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring
such amended and restated Mortgages to be valid first and subsisting Liens on
the property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Permitted Encumbrances and other Liens permitted under the Credit
Documents, and providing for such other affirmative insurance (including
(i) endorsements for future advances under the Credit Documents, for mechanics’
and materialmen’s Liens and for zoning of the applicable property, (ii) standard
flood hazard determination forms and (iii) if any property is located in a
special flood hazard area, (x) notices to (and confirmations of receipt by) the
Borrowers as to the existence of special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent), affidavits of no change with respect to surveys and such
other documents as the Administrative Agent or title insurer may deem necessary
or desirable; and

 

81



--------------------------------------------------------------------------------

(C) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken, subject only to
Permitted Encumbrances;

(v) an officer’s certificate (A) attaching a certified copy of each Credit
Party’s Organizational Documents, (B) attaching resolutions authorizing the
Transaction, each, in form and substance satisfactory to the Administrative
Agent, and (C) attaching incumbency certificates and/or other certificates of
Responsible Officers of each Credit Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Credit Party is validly existing, in good standing and
qualified to engage in business in (A) its jurisdiction of incorporation or
organization and (B) each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vii) a favorable opinion of Blank Rome, counsel to the Credit Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Credit Parties and the Credit Documents as the Required Lenders
may reasonably request;

(viii) a favorable opinion of local counsel to each of the Credit Parties (other
than those Credit Parties organized under the Laws of Connecticut, Hawaii, New
York and Oklahoma, which are, in each instance, without tangible or other
material assets), addressed to the Administrative Agent and each Lender, as to
such matters concerning the Credit Parties and the Credit Documents as the
Required Lenders may reasonably request, including, where applicable, the
Mortgages;

(ix) a certificate signed by a Responsible Officer of the Borrowers certifying:
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (B) that there has been no event or circumstance since December 31,
2013, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; (C) all materials and
information provided to the Lenders by the Credit Parties in connection with the
Transaction was, at the time provided, and continues to be complete and correct
in all material respects as of the Closing Date; (D) either (1) attaching copies
of all consents, licenses and approvals required in connection with the
consummation by such Credit Party of the Transaction and the execution, delivery
and performance by such Credit Party and the validity against such Credit Party
of the Credit Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (2) stating that no such
consents, licenses or approvals are so required; and (E) confirming that the
Revolving Credit Facility is permitted under the High Yield Notes Indenture;

 

82



--------------------------------------------------------------------------------

(x) a Borrowing Base Certificate showing the Borrowing Base as of November 30,
2014; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) Title searches with respect to the Borrowers’ cemeteries which are subject
to Mortgages, evidencing that the Collateral Agent has a continuing valid and
perfected first priority lien and security interest in and to the property
subject to such Mortgages (subject only to Permitted Liens).

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(d) There shall not have occurred since December 31, 2013, any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have: (i) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the
Partnership and its Subsidiaries taken as a whole; (ii) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any
Credit Document, or of the ability of any Credit Party to perform its
obligations under any Credit Document to which it is a party; or (iii) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Partnership and its Subsidiaries taken as a whole of
any Credit Document.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

83



--------------------------------------------------------------------------------

(a) The representations and warranties of each Credit Party contained in
Article V or any other Credit Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof. If such Request for Credit Extension is in
connection with a new Acquisition Draw, such Request for Credit Extension shall
be accompanied by evidence reasonably satisfactory to the Administrative Agent
that such funds were used or are to be used in accordance with the purpose
identified (i.e., purchase agreements, invoices and/or evidence of payments of
related amounts and deposits in related Trust Accounts where applicable).

(d) In the case of any Working Capital Draw, the Borrowing Base equals or
exceeds the Total Working Capital Outstandings at such time, after giving effect
to such Credit Extension.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Credit Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents to which it is a party
and consummate the Transaction, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. None of the execution, delivery or
performance by any Credit Party of any Credit Document to which it is a party,
compliance by any Credit Party with the terms and provisions thereof, or the
consummation of the transactions contemplated herein or therein:

(a) on the Closing Date, (i) will contravene, conflict with or result in a
breach or default under any applicable Law, statute, rule or regulation, or any
order, writ, injunction, judgment, ruling or decree of any court, arbitrator or
governmental instrumentality, (ii) will contravene, constitute a default under,
conflict or be inconsistent with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or (other
than pursuant to the Security Documents) result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of any Credit Party pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, credit agreement or any other agreement or
instrument to which any Credit Party is a party or by which it or any of its
property or assets are bound or to which it may be subject, or (iii) will
contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, of any Credit Party; or

(b) after the Closing Date, (i) will contravene, conflict with or result in a
breach or default under any material provision of any material applicable Law,
statute, rule or regulation, or any order, writ, injunction, judgment, ruling or
decree of any court, arbitrator or governmental instrumentality, (ii) will
contravene, constitute a default under, conflict or be inconsistent with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or (other than pursuant to the Security
Documents) result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Credit Party
pursuant to the terms of any material indenture, mortgage, deed of trust, loan
agreement, credit agreement or any other material agreement or instrument to
which any Credit Party is a party or by which it or any of its property or
assets are bound or to which it may be subject, or (iii) will contravene or
violate any provision of the certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement or equivalent organizational document, as
the case may be, of any Credit Party.

(c) at any time, contravene, conflict with or result in a breach or default
under any registration, license, permit or certificate to conduct any cemetery
or funeral home business issued by any Governmental Authority.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document, or for
the consummation of the Transaction, (b) the grant by any Credit Party of the
Liens granted by it pursuant to the Security Documents, (c) the perfection or
maintenance of the Liens created under the Security Documents, or (d) the
priority of such Liens required under the Credit Documents.

 

85



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Credit Document,
when delivered hereunder, will have been, duly executed and delivered by each
Credit Party that is party thereto. This Agreement constitutes, and each other
Credit Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Partnership and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of the Partnership and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Partnership and its
Subsidiaries dated June 30, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Partnership and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated budgets of the Partnership and its Subsidiaries for 2014
delivered pursuant to the Existing Credit Agreement were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Partnership’s best estimate of its and
its Subsidiaries future financial condition and performance, it being recognized
by the Lenders that such forecasts are not to be viewed as facts and that actual
results during the period or periods covered by any such forecasts may differ
from the projected results contained therein and such differences may be
material.

5.06 Litigation. There are no actions, suits, proceedings or investigations
pending or, to any Credit Party’s knowledge, threatened against or affecting,
nor has any Credit Party received any notices of a claim, (a) with respect to
any Credit Document or any portion of the Transaction, or (b) against any Credit
Party (i) as of the Closing Date, as to which the amount in controversy is in
excess of the Threshold Amount or (ii) that if adversely determined could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Additionally, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon the
occurrence of any Credit Extension.

 

86



--------------------------------------------------------------------------------

5.07 No Default. Neither any Credit Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Credit Document.

5.08 Ownership of Property; Liens; Investments. (a) Each Credit Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The property of each Credit Party and each of its Subsidiaries is subject to
no Liens other than Permitted Liens.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Credit Party and each of its Subsidiaries as of the
Closing Date, showing as of the date hereof the street address, county or other
relevant jurisdiction, state and record owner thereof. Each Credit Party and
each of its Subsidiaries has good, marketable and insurable fee simple title to
the real property owned by such Credit Party or such Subsidiary, free and clear
of all Liens, other than Permitted Liens.

(d) (i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all
leases of real property under which any Credit Party or any Subsidiary of a
Credit Party is the lessee as of the Closing Date (other than intercompany
leases among the Credit Parties), showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, lessee and
expiration date thereof. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable Debtor Relief Laws and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Credit Party or any Subsidiary of a Credit
Party is the lessor as of the Closing Date (other than intercompany leases among
the Credit Parties), showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee and expiration date thereof.
Each such lease is the legal, valid and binding obligation of the lessee
thereof, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(e) Except as set forth on Schedule 5.08(e), no Credit Party or Subsidiary
thereof maintains any Investments other than Investments permitted under
Section 7.03 hereof.

5.09 Environmental Compliance. (a) The Credit Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any

 

87



--------------------------------------------------------------------------------

Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Credit Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as (i) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) otherwise set forth in
Schedule 5.09: (A) none of the properties currently or formerly owned or
operated by any Credit Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (B) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Credit Party or any of its Subsidiaries or, to the best of the
knowledge of the Credit Parties, on any property formerly owned or operated by
any Credit Party or any of its Subsidiaries; (C) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Credit Party or any of its Subsidiaries; and (D) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Credit Party or any of its Subsidiaries.

(c) Except as (i) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) otherwise set forth on
Schedule 5.09: (A) neither any Credit Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Credit Party or any of
its Subsidiaries have been disposed of in a manner not reasonably expected to
result in material liability to any Credit Party or any of its Subsidiaries.

5.10 Insurance. The properties of each Borrower and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Credit Party, in such amounts, with such deductibles and covering such
risks as (a) are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Borrower or the
applicable Subsidiary operates and (b) are necessary to ensure that Uninsured
Liabilities of any Borrower and/or any Subsidiary are not reasonably likely to
result in a Material Adverse Effect.

5.11 Taxes. The Credit Parties and their Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except for (a) the filing of tax returns (other than
Federal tax returns), the failure of which to file could not reasonably be
expected to be material in relation to the business, properties, assets,
operations, liabilities, prospects or financial condition of the Credit Parties
taken as a whole, and (b) the payment of

 

88



--------------------------------------------------------------------------------

taxes and assessments (i) the amount of which is not individually, or in the
aggregate, material in relation to the business, properties, assets, operations,
liabilities, prospects or financial condition of the Credit Parties taken as a
whole or (ii) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no material action, suit, proceeding,
investigation, audit, or claim now pending or, to the knowledge of any Credit
Party, threatened by any authority regarding any taxes relating to any Credit
Party. No Credit Party knows of any basis for any other taxes or assessments
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No Credit Party has entered into an agreement or waiver
or been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of any Credit Party,
or is aware of any circumstances that would cause the taxable years or other
taxable periods of any Credit Party not to be subject to the normally applicable
statute of limitations. The income of the Partnership, of the Operating Company
and of the Subsidiaries of the Operating Company that are intended by the
Partnership to be treated as disregarded entities pursuant to Treas. Reg.
Section 301.7701-3, is not subject to federal income tax at the company level.
Neither any Credit Party nor any Subsidiary thereof is party to any Tax
Allocation Agreement.

5.12 ERISA Compliance . (a) Each (i) Plan (other than any Multiemployer Plan) is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other Federal or state laws, and, to the best knowledge of the
Borrowers, each Multiemployer Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws, and (ii) Plan that is intended to be a qualified plan under Section 401(a)
of the Code, to the best knowledge of the Borrowers, has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service or
the document upon which such Plan is drafted is covered by an advisory or
opinion letter issued by the Internal Revenue Service. To the best knowledge of
the Borrowers, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except to the extent none of the following could, individually or in the
aggregate, reasonably be expected to result in liability of the Borrowers in
excess of the Threshold Amount: (i) no ERISA Event has occurred, and neither any
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan or Multiemployer Plan; (ii) each Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan and Multiemployer Plan, and no waiver of
the minimum funding standards under the Pension Funding Rules has been applied
for or obtained for any Pension Plan or, to the best knowledge of any Borrower,
Multiemployer Plan;

 

89



--------------------------------------------------------------------------------

(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither any Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither any Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
any Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan or Multiemployer Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause (A) the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan or
(B) to the best knowledge of any Borrower, a Multiemployer Plan to be in
reorganization under Section 4241 of ERISA or become insolvent under
Section 4245 of ERISA.

(d) Neither any Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan or Multiemployer Plan other than (A) on the Closing
Date, those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans
and Multiemployer Plans not otherwise prohibited by this Agreement.

5.13 Subsidiaries; Equity Interests; Credit Parties.

(a) No Credit Party has any Subsidiaries other than those (i) specifically
disclosed in Schedule 5.13 or (ii) formed or acquired after the Closing Date in
accordance with Section 7.03, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and, to the extent
applicable, non-assessable and are owned by a Credit Party in the amounts
specified on Schedule 5.13 (or any update thereto) free and clear of all Liens
except those created under the Security Documents. Schedule 5.13 is a complete
and accurate list of all Credit Parties as of the Closing Date, showing (as to
each such Credit Party) (i) the exact legal name, (ii) any former legal names of
such Credit Party in the four (4) months prior to the Closing Date, (iii) the
jurisdiction of its incorporation or organization, as applicable, (iv) the type
of organization, (v) the jurisdictions in which such Credit Party is qualified
to do business, (vi) the address of its chief executive office, (vii) the
address of its principal place of business, (viii) its U.S. federal taxpayer
identification, and (ix) the organization identification number.

(b) No Credit Party has any equity investments in any other corporation or
entity (other than a Subsidiary) other than those permitted under Section 7.03.

(c) All of the outstanding Equity Interests in the Borrowers have been validly
issued, are fully paid and, to the extent applicable, non-assessable and are
owned by the Credit Parties and in the amounts specified on Schedule 5.21(d)
free and clear of all Liens except those created under the Security Documents.

(d) The copy of each Organizational Document (including all amendments thereto)
of each Credit Party delivered to the Administrative Agent by the Credit Parties
is a true and correct copy of each such Organizational Document, and is valid
and in full force and effect (as so amended).

 

90



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act. (a) No Credit Party is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure.

(a) The Credit Parties have disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any Credit Party is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(b) As of the Closing Date, no Material Contracts (other than the High Yield
Documents), Shareholders’ Agreements or Tax Allocation Agreements exist, and no
Management Agreements exist other than Exclusive Management Agreements and
Cemetery Management Agreements.

(c) The reports, financial statements, certificates and other factual
information, taken as a whole, furnished (whether in writing or orally) by or on
behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Credit Document (in each
case as modified or supplemented by other information so furnished) do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Credit Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized by the Lenders that such projections
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
contained therein and such differences may be material.

5.16 Compliance with Laws. Each Credit Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

91



--------------------------------------------------------------------------------

5.17 Intellectual Property; Licenses, Etc. Each Credit Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
and Schedule 5.17 sets forth a complete and accurate list of (a) all such IP
Rights owned by any Credit Party and registered with any Governmental Authority
(other than trade names), and (b) all material trade names of the Credit Parties
(whether or not registered), each as of the Closing Date. To the best knowledge
of the Credit Parties, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Credit Party or any of its Subsidiaries infringes upon any
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrowers, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Solvency. Each of the Partnership and the Operating Company is,
individually and together with its Subsidiaries on a consolidated basis, in each
case taking into account any rights of subrogation and contribution among the
Credit Parties, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Credit
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. No Credit Party is engaged in any unfair labor practice that
has had or could reasonably be expected to have, a Material Adverse Effect.
There is no (a) unfair labor practice complaint pending against any Credit Party
or, to the knowledge of any Credit Party, threatened against any of them, before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against any Credit Party or, to the knowledge of any Credit Party, threatened
against any of them, (b) strike, labor dispute, slowdown or stoppage pending
against any Credit Party or, to the knowledge of any Credit Party, threatened
against any Credit Party and (c) union representation question existing with
respect to the employees of any Credit Party and no union organizing activities
are taking place, except (with respect to any matter specified in clause (a),
(b) or (c) above, either individually or in the aggregate) such as has not had
and could not reasonably be expected to have, a Material Adverse Effect.

5.21 Collateral Representations.

(a) Security Documents. The provisions of the Security Documents are effective
to create in favor of the Administrative Agent a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Credit Parties in the Collateral described therein.
Except for filings completed on or prior to the Closing Date and as contemplated
hereby and by the Security Documents, no filing or other action will be
necessary to perfect or protect such Liens.

 

92



--------------------------------------------------------------------------------

(b) Deposit Accounts and Securities Accounts. Set forth on Schedule 5.21(b), as
of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a description of all Deposit
Accounts and Securities Accounts of the Credit Parties, including the name of
(A) the applicable Credit Party, (B) in the case of a Deposit Account, the
depository institution, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer.

(c) Commercial Tort Claims. Set forth on Schedule 5.21(c), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a description of all Commercial Tort Claims of
the Credit Parties in an amount of $500,000 or more (detailing such Commercial
Tort Claim in such detail as reasonably requested by the Administrative Agent).

(d) Pledged Equity Interests. Set forth on Schedule 5.21(d), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of all Pledged Equity, the Person whose
Equity Interests are pledged, the number of shares of each class of Equity
Interests, the certificate number (if any) and percentage ownership of
outstanding shares of each class of Equity Interests and the class or nature of
such Equity Interests (i.e. voting, non-voting, preferred, etc.).

(e) Pledged Notes. Set forth on Schedule 5.21(e), as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of (i) all intercompany notes issued to each
Credit Party and (ii) all other Instruments and Promissory Notes in excess of
$500,000 issued to, or held by, each of the Credit Parties (including the Credit
Party owning such intercompany note, Instrument or Promissory Note and such
other information as reasonably requested by the Administrative Agent).

5.22 Capitalization. On the Closing Date, the outstanding Equity Interests in
the Partnership shall consist of (i) the general partner interest in the
Partnership, (ii) “incentive distribution rights” (as defined in the Partnership
Agreement) issued to the General Partner, (iii) the outstanding Partnership
Common Units, and (iv) rights of directors, consultants and employees of the
General Partner to acquire Partnership Common Units or their equivalent pursuant
to the Partnership’s Long Term Incentive Plan. On the Closing Date, all
outstanding Equity Interests in the Partnership have been duly and validly
issued and are fully paid and free of any preemptive rights. As of the Closing
Date, the Partnership does not have outstanding any securities convertible into
or exchangeable for its units or outstanding any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims for
the issuance of the Partnership Common Units other than pursuant to the
Partnership’s Long Term Incentive Plan.

5.23 Tax Shelter Regulations. The Borrowers do not intend to treat any Loan or
Letter of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event any
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof. If any Borrower so notifies
the Administrative Agent, such Borrower acknowledges that one or more of the
Lenders may treat its Loans, its interest in Swing Line Loans and/or Letters of
Credit as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender or Lenders, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

 

93



--------------------------------------------------------------------------------

5.24 Common Enterprise. Each Borrower is engaged solely in a Permitted Business
as of the Closing Date. These operations require financing on a basis such that
the credit supplied can be made available from time to time to the Borrowers, as
required for the continued successful operation of the Borrowers as a whole. The
Borrowers have requested the Lender to make credit available hereunder for the
purposes set forth in Section 6.11. The Credit Parties expect to derive benefit,
directly or indirectly, from a portion of the credit extended by the Lenders
hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of the Credit Parties is
dependent on the continued successful performance of the functions of the group
as a whole. The Credit Parties acknowledge that, but for the agreement by each
of the Credit Parties to execute and deliver this Agreement, the Administrative
Agent and the Lenders would not have made available the credit facilities
established on the terms set forth herein.

5.25 Compliance with Cemetery Laws. Each of the Credit Parties has complied
with, and on the date of each Credit Extension is in compliance with, all
applicable Laws governing the operation of its cemeteries and funeral homes, the
providing of cemetery and funeral services, and the sale of Cemetery Property
and other cemetery and funeral merchandise, including, without limitation:
(a) obtaining and maintaining valid registrations, licenses, permits, and
certificates to conduct each cemetery and funeral home business from each
applicable Governmental Authority; (b) employing qualified representatives,
employees, and sales agents who are registered with the appropriate governmental
authorities; (c) submitting all required notices, records, statements,
affidavits, financial reports and other documents, each in form and substance
satisfactory to the appropriate Governmental Authorities; (d) making all
required disclosures in accordance with applicable Laws; (e) using contracts,
agreements, and other documents in form, wording and substance that comply with
applicable Laws; (f) establishing, funding and administering trust or escrow
accounts, including, but not limited to, Trust Accounts, in accordance with
applicable Laws; (g) appointing qualified trustees and escrow agents to manage
and administer trust funds established under applicable Laws; (h) maintaining
and caring for cemeteries with the standard of care required by applicable Laws;
(i) constructing columbaria and mausoleums in accordance with applicable Laws;
(j) canceling contracts for cemetery and funeral services and merchandise,
including making refunds to consumers, in accordance with applicable Laws;
(k) owning no more than the maximum amount of land permitted for cemetery and
burial use under applicable Laws; and (l) establishing cemeteries in areas
permitted by applicable Laws; except to the extent any failures to comply with
the above requirements, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Furthermore, there are
no pending or, to the knowledge of any Credit Party, threatened claims or
suspensions against any Credit Party, by any Person, entity or Governmental
Authority which relate to the operation of any cemetery or funeral home, the
providing of any cemetery or funeral services or the sale of any Cemetery
Property or other cemetery or funeral merchandise, except for those that could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

5.26 Foreign Assets Control Regulations, etc. The amendment and restatement of
the Existing Credit Agreement, the issuance of the Notes and use of Loan
proceeds will not violate (a) the Trading with the Enemy Act, as amended, or
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
no Credit Party (a) is or will become a person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) knowingly engages or will engage in any dealings or transactions,
or be otherwise associated, with any such person. The Credit Parties are in
compliance with the Uniting And Strengthening America By Providing Appropriate
Tools Required To Intercept And Obstruct Terrorism Act (USA Patriot Act of
2001).

5.27 OFAC. Neither any Credit Party, nor any of its Subsidiaries, nor, to the
knowledge of any Credit Party and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

5.28 Anti-Corruption Laws. Each Credit Party and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions. and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than indemnification obligations which are solely
contingent, if any) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of the Partnership, a consolidated balance sheet of the Partnership
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

 

95



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Partnership, a
consolidated balance sheet of the Partnership and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Partnership’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Partnership as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Partnership and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, but in any event within 35 days after the end of each
month (or 45 days after the end of each month ending a fiscal quarter) of each
fiscal year of the Partnership, a consolidated balance sheet of the Partnership
and its Subsidiaries as of the end of such month, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
month and for the portion of the Partnership fiscal year then ended setting
forth in each case in comparative form for the corresponding month of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and duly certified by the chief executive officer,
chief financial officer, treasurer or controller of the Partnership; and

(d) as soon as available, but in any event not later than 60 days after the end
of each fiscal year of the Partnership, an annual business plan and budget of
the Partnership and its Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Partnership, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Partnership and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

(a) Reserved;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Partnership;

 

96



--------------------------------------------------------------------------------

(c) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Credit Party by
independent accountants in connection with the accounts or books of any Credit
Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the holders of
the Partnership Common Units, and copies of all annual, regular, periodic and
special reports and registration statements which the Partnership may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Credit Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Credit Party and its
Subsidiaries and containing such additional information as the requesting Person
may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof;

(h) not later than five Business Days after receipt thereof by any Credit Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any High Yield Document and, from time to time upon request by the
Administrative Agent, such information and reports regarding the High Yield
Documents and other Material Contracts as the Administrative Agent may
reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect, (ii) result in
cleanup, removal or remedial costs in excess of the Threshold Amount or
(iii) cause any property described in any Mortgage to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(j) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), (i) a report supplementing any of the real
property related Schedules described in Section 5.08, including an
identification of all owned and leased real

 

97



--------------------------------------------------------------------------------

property disposed of by the Partnership or any Subsidiary thereof since such
Schedules were previously delivered, a list and description (including the
street address, county or other relevant jurisdiction, state and record owner
thereof and, in the case of leases of property, lessor, lessee and expiration
date thereof) of all real property acquired or leased since such Schedules were
previously delivered and a description of such other changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete; (ii) a report supplementing Schedule 5.17, setting forth (A) a
list of registration numbers for all patents, trademarks, service marks, trade
names and copyrights awarded to any Credit Party or any Subsidiary thereof since
such Schedule was previously delivered and (B) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by any Credit Party or any
Subsidiary thereof since such Schedule was previously delivered and the status
of each such application; and (iii) a report supplementing any other Schedules
described in Section 5.08, Section 5.13 or Section 5.21 containing a description
of all changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete if made as of the date of such
request, each such report to be signed by a Responsible Officer of the Borrowers
and to be in a form reasonably satisfactory to the Administrative Agent;

(k) as soon as available, but in any event within 35 days after the end of each
month, a Borrowing Base Certificate, as at the end of such month, duly certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Operating Company;

(l) as soon as available, but in any event within 35 days after the end of each
month, a summary describing all investments of Trust Funds as at the end of such
month, duly certified by the Partnership’s investment advisors; and

(m) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), such additional information regarding the
business, financial, legal or corporate affairs of any Credit Party or any
Subsidiary thereof, or compliance with the terms of the Credit Documents, as
such requesting Person may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) shall be delivered electronically and shall be deemed to have
been delivered on the date (i) on which the Partnership posts such documents, or
provides a link thereto on the Partnership’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Partnership’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrowers shall deliver paper copies of such
documents to any of the Administrative Agent or any Lender to the extent that
such Person requests in writing that the Borrowers deliver such paper copies to
such Person, until a written request to cease delivering paper copies is given
by such Person, and (ii) the Borrowers shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

98



--------------------------------------------------------------------------------

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrowers or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The
Borrowers hereby agree that they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to any Credit Party
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, to the extent applicable, (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Credit
Party or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding
or suspension between any Credit Party or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) any change or intended change in the individual holding any Senior Manager
position;

 

99



--------------------------------------------------------------------------------

(e) of any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary thereof, including any
determination by the Credit Parties referred to in Section 2.10(b);

(f) of the (i) occurrence of any Disposition of property or assets for which any
Credit Party is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) occurrence of any sale of capital stock or other Equity
Interests for which any Credit Party is required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii), and (iii) receipt of any Extraordinary Receipt
for which any Credit Party is required to make a mandatory prepayment pursuant
to Section 2.05(b)(iii);

(g) of the occurrence of any action, suit, proceeding or investigation pending
or, to any Credit Party’s knowledge, threatened against or affecting, any Credit
Party in which the amount in controversy is in excess of the Threshold Amount;

(h) of any Borrower or ERISA Affiliate becoming obligated to contribute to any
Multiemployer Plan that is not set forth on Schedule 5.12(d);

(i) of any Borrower or any ERISA Affiliate failing to make an installment
payment with respect its withdrawal liability under any Multiemployer Plan, on
the date such payment is due, provided that the failure to make such installment
payment prior to the expiration of the sixty-day (60) time period described in
Section 4219(c)(5)(A) of ERISA could reasonably be expected to result in the
acceleration of withdrawal liability pursuant to Section 4219(c)(5) of ERISA,
individually or in the aggregate, in excess of the Threshold Amount;

(j) of any Borrower or any ERISA Affiliate failing to make a required employer
contribution under any Multiemployer Plan, on the date such payment is due,
provided that such required employer contribution exceeds the Threshold Amount;
and

(k) of any IP Rights that are reasonably necessary for the operation of any
Credit Party’s respective businesses or material trade names of the Credit
Parties, to the extent not otherwise set forth on Schedule 5.17.

Each notice pursuant to Section 6.03 (other than Section 6.03(e), (f) or (k))
shall be accompanied by a statement of a Responsible Officer of the Borrowers
setting forth details of the occurrence referred to therein and stating what
action(s) the Borrowers have taken and propose to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Credit Document that have
been breached. Each notice pursuant to Section 6.03(h) shall be made within
fifteen (15) Business Days prior to the due date for the initial payment
pursuant to such contribution obligation. Each notice pursuant to
Section 6.03(i) or 6.03(j) shall be made within ten (10) Business Days following
the date such installment payment or contribution was otherwise due. Each notice
pursuant to Section 6.03(k) shall be made within thirty (30) days following the
date such IP Right or trade name is created or acquired (or, if later, becomes
necessary or material).

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable: (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, except as expressly permitted under
Section 5.11; (b) all lawful claims

 

100



--------------------------------------------------------------------------------

which, if unpaid, would by law become a Lien upon its property not otherwise
permitted under Section 7.01; and (c) except in such instances in which the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect, all Indebtedness and other Contractual Obligations, as and when
due and payable but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except as permitted by Section 7.04 or
Section 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of any Credit Party, insurance with respect to its properties and
business against loss or damage (i) of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and (ii) in such amounts, with such deductibles and covering such risks
as are necessary to ensure that Uninsured Liabilities of any Credit Party and/or
any Subsidiary are not reasonably likely to result in a Material Adverse Effect,
and (iii) providing for not less than 30 days’ (or 10 days’ in the case of
non-payment of premiums) prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

(b) At all times keep all of its property (except real or personal property
leased or financed through third parties in accordance with this Agreement)
insured in favor of the Administrative Agent, and all policies or certificates
with respect to such insurance (and any other insurance maintained by, or on
behalf of, any Credit Party) (i) shall be endorsed to the Administrative Agent’s
satisfaction for the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as certificate holder, mortgagee
and loss payee with respect to real property, certificate holder and loss payee
with respect to personal property, additional insured with respect to general
liability and umbrella liability coverage and certificate holder with respect to
workers’ compensation insurance), (ii) shall state that such insurance policies
shall not be canceled or materially changed without at least 30 days’ (or 10
days’ in the case of non-payment of premiums) prior written notice thereof by
the respective insurer to the Administrative Agent and (iii) shall be delivered
to the Administrative Agent.

 

101



--------------------------------------------------------------------------------

(c) If any Credit Party shall fail to maintain all insurance in accordance with
this Section 6.07, or if any Credit Party shall fail to so name the
Administrative Agent as an additional insured, mortgagee or loss payee, as the
case may be, or so deliver all certificates with respect thereto, the
Administrative Agent and/or the Administrative Agent shall have the right (but
shall be under no obligation), upon five (5) Business Days prior written notice
to the Partnership, to procure such insurance, and the Credit Parties agree
jointly and severally to reimburse the Administrative Agent or the
Administrative Agent, as the case may be, for all costs and expenses of
procuring such insurance.

(d) The provisions of this Section 6.07 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.

6.08 Compliance with Laws. Each Credit Party will comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
regulations, administrative orders and other orders referred to in
Section 5.25), except to the extent any failures to comply with the above
requirements, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account (a) in
conformity with GAAP consistently applied, and (b) in material conformity with
all applicable requirements of Law or any Governmental Authority having
regulatory jurisdiction over such Credit Party or such Subsidiary, as the case
may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers and up to
twice in any calendar year at the expense of the Borrowers with respect to all
reasonable out-of-pocket expenses of the Administrative Agent (it being agreed
that Borrowers shall not be liable for such expense of Lenders except as set
forth in the following proviso); provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. The proceeds of Acquisition Draws shall be utilized for
the purposes described in the definition thereof. The proceeds of Working
Capital Draws, Letters of Credit and Swing Line Loans shall be utilized to
finance: (a) working capital requirements; (b) Capital Expenditures; (c) other
general corporate purposes of the Borrowers; and (d) fees, costs and expenses
incurred in connection with this Agreement, in each case, to the extent not
covered by the purposes described in the definition of Acquisition Draw, except
that Working Capital Draws may be used to finance (i) pre-closing costs in
connection with Permitted Acquisitions and construction of mausoleums that will
be refinanced through Acquisition Draws, (ii) costs associated with acquisitions
that do not close, (iii) post-closing obligations in connection with Permitted
Acquisition, and (iv) (prior to any refinancing thereof utilizing Acquisition
Draws) Merchandise Trust deposits.

 

102



--------------------------------------------------------------------------------

6.12 Covenant to Guarantee Obligations and Give Security. (a) Prior to or
concurrently with the formation or acquisition of any new direct or indirect
Subsidiary by any Credit Party (or in the case of formation of any new
Subsidiary in connection with a Permitted Acquisition, prior to or concurrently
with the earlier of (x) the consummation of such Permitted Acquisition and
(y) the date such Subsidiary otherwise acquires material assets), then the
Borrowers shall, at the Borrowers’ expense:

(i) cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a joinder to the Credit Documents as an additional Borrower
under the Credit Documents, together with a certified copy of its Organizational
Documents and resolutions authorizing the above actions, each, in form and
substance satisfactory to the Administrative Agent;

(ii) furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

(iii) to the fullest extent permitted by applicable Laws, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent a Mortgage,
substantially in the form set forth at Exhibit F hereto (with such changes as
may be satisfactory to the Administrative Agent and its counsel to account for
local law matters) and other security and pledge agreements, as specified by and
in form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Debt and Pledged Equity in and of such
Subsidiary), securing payment of all the Obligations of such Subsidiary or such
parent, as the case may be, under the Credit Documents and constituting Liens on
all such real and personal properties (other than Excluded Collateral);

(iv) to the fullest extent permitted by applicable Laws, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Mortgages
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms;

 

103



--------------------------------------------------------------------------------

(v) deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, signed copies of favorable opinions, addressed to
the Administrative Agent and the other Secured Parties, of counsel(s) for the
Credit Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request; and

(vi) deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the entity that is the subject of such formation or
acquisition title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

(b) Prior to or concurrently with the acquisition of any property by any Credit
Party, if such property, in the judgment of the Administrative Agent, shall not
already be subject to a perfected first priority security interest (subject to
any Permitted Liens) in favor of the Administrative Agent, then the Borrowers
shall, at the Borrowers’ expense:

(i) furnish to the Administrative Agent a description of the property so
acquired in detail satisfactory to the Administrative Agent;

(ii) to the fullest extent permitted by applicable Laws, cause the applicable
Credit Party to duly execute and deliver to the Administrative Agent Mortgages
and other security and pledge agreements, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent, securing payment
of all the Obligations of the applicable Credit Party under the Credit Documents
and constituting Liens on all such properties (other than Excluded Collateral);

(iii) to the fullest extent permitted by applicable Laws, cause the applicable
Credit Party to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on such property, enforceable against all third parties;

(iv) deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, signed copies of favorable opinions, addressed to
the Administrative Agent and the other Secured Parties, of counsel(s) for the
Credit Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (ii) and (iii) above and as to such other matters
as the Administrative Agent may reasonably request; and

 

104



--------------------------------------------------------------------------------

(v) deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to such real property title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance reasonably satisfactory to
the Administrative Agent, provided, however, that to the extent that any Credit
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent,

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrowers shall, at the Borrower’s
expense, promptly:

(i) furnish to the Administrative Agent a description of the real and personal
properties of the Credit Parties and their respective Subsidiaries in detail
satisfactory to the Administrative Agent; and

(ii) deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by any Credit Party or its Subsidiaries, title reports,
surveys and engineering, flood insurance confirmations or certificates, as
applicable, soils and other reports, and environmental assessment reports, each
in scope, form and substance satisfactory to the Administrative Agent; provided,
however, that to the extent that any Credit Party or any of its Subsidiaries
shall have otherwise received any of the foregoing items with respect to such
real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, Mortgages and other security and pledge agreements.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws, except to the extent any failures to comply with the above
requirements, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.14 Preparation of Environmental Reports. At the request of the Required
Lenders from time to time, provide to the Lenders within 60 days after such
request, at the expense of the Borrowers, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous

 

105



--------------------------------------------------------------------------------

Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrowers, and the Borrowers hereby grant and agree
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment; provided that in no event shall such
request for any report described in this Section 6.14 be made unless (a) a
Default exists or (b) a notice has been delivered under Section 6.02(i).

6.15 Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Credit
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Credit Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Credit Party’s or any of its Subsidiaries’
properties, assets, rights or interests (other than Excluded Collateral) to the
Liens now or hereafter intended to be covered by any of the Security Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Security Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Credit Document or under
any other instrument executed in connection with any Credit Document to which
any Credit Party or any of its Subsidiaries is or is to be a party, and cause
each of its Subsidiaries to do so.

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which any
Credit Party or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

6.17 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

6.18 Maintenance of Company Separateness. The Partnership will, and will cause
each of its Subsidiaries to, satisfy customary corporate or other organizational
formalities, including, as applicable, the holding of regular board of
directors’ and shareholders’ meetings or action by directors or shareholders
without a meeting (or other legal equivalents thereof) and the maintenance of
offices, books and records. Neither the Partnership nor any of its Subsidiaries
shall take any action, or conduct its affairs in a manner, which could
reasonably be expected to result in the separate legal existence of the
Partnership or any of its Subsidiaries being ignored, or in the assets and
liabilities of the Partnership or any of its Subsidiaries being substantively
consolidated with those of any other such Person in a bankruptcy, reorganization
or other insolvency proceeding.

6.19 Maintenance of Trust Funds and Trust Accounts. Each Borrower shall deposit
in the appropriate Trust Account all applicable Trust Funds at the time such
funds are required by applicable Law to be so deposited, and such Borrower shall
establish and maintain all of the funding obligations of each of the Trust
Accounts in accordance with applicable Law.

6.20 Amendment to High Yield Document Covenants. If the Credit Parties shall, at
any time after the Closing Date, amend or modify any High Yield Document in a
manner that requires any Credit Party to make a mandatory prepayment, comply
with a covenant or add an event of default that either is not at such time
included in this Agreement or, if such mandatory prepayment, covenant or event
of default shall already be included in this Agreement, is more restrictive upon
any Credit Party than such existing mandatory prepayment, covenant or event of
default, then each such mandatory prepayment, covenant and each event of
default, definition and other provision relating to such mandatory prepayment,
covenant or event of default in such High Yield Document (as each is amended or
modified from time to time thereafter) shall be automatically deemed to be
incorporated by reference in this Agreement, mutatis mutandis, as if then set
forth herein in full. Promptly after any such amendment or modification, the
Credit Parties will (a) furnish to the Administrative Agent and the Lenders a
copy of each such mandatory prepayment, covenant and each event of default,
definition and other provisions related thereto and (b) execute and deliver to
the Administrative Agent and each Lender an instrument, in form and substance
reasonably satisfactory to the Required Lenders, modifying this Agreement by
adding or modifying, as the case may be, the full text of such mandatory
prepayment, covenant and the events of default, definitions and other related
provisions.

6.21 Anti-Corruption Laws. Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions. and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

107



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than indemnification obligations which are solely
contingent, if any) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Credit Parties shall not, nor shall they permit
any Subsidiary to, directly or indirectly, and solely in the case of
Section 7.16, the Partnership and the General Partner shall not:

7.01 Liens . Create, incur, assume, sign, file or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or assign any accounts or other right to receive income, other than
the following (collectively, “Permitted Liens”):

(a) Liens pursuant to any Credit Document;

(b) Liens in favor of an insurance company or agent which secure insurance
premium financing arrangements with such Person, to the extent permitted under
Section 7.02(d); provided that such Liens are limited to the insurance contracts
with respect to which related premiums are being financed;

(c) Liens for taxes, assessments and governmental charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) Liens in respect of property or assets of a Credit Party imposed by law
which were incurred in the ordinary course of business and which have not arisen
to secure Indebtedness for borrowed money, such as carriers’, warehousemen’s and
mechanics’ Liens, statutory landlord’s Liens, and other similar Liens arising in
the ordinary course of business, and which either (x) do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of such Credit Party or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such Lien;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) Permitted Encumbrances;

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(h), provided that no cash or
other property shall be pledged by any Credit Party as security therefor;

(i) Liens securing Indebtedness permitted under Section 7.02(f) and Liens
securing accounts payable for the purchase of pre-assembled mausoleums and
crypts; provided that (A) such Liens only serve to secure the payment of
Indebtedness or accounts payable arising under such related obligation, (B) the
Liens encumbering the assets giving rise to such obligations do not encumber any
other asset of any Credit Party, and (C) such Liens do not secure aggregate
lease payments, principal amounts and accounts payable in excess of the
limitation set forth in Section 7.02(f);

 

108



--------------------------------------------------------------------------------

(j) Licenses, leases, subleases or easements granted to third Persons in the
ordinary course of business not interfering in any material respect with the
business of any Credit Party or materially impairing the value of the related
Collateral;

(k) Liens arising from or related to precautionary UCC financing statements
regarding operating leases entered into by any Credit Party;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) bankers liens and customary rights of setoff, revocation and chargeback
under deposit or credit card agreements entered into in the ordinary course of
business;

(n) any Lien or other restriction on the use of property (including cash)
deposited in any Trust Fund, to the extent imposed by law or by the terms of the
agreement governing such Trust Fund; and

(o) Liens securing Indebtedness permitted under Section 7.02(k), but only to the
extent permitted under Section 7.02(k).

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party (it being agreed that cross-default, setoff
and other customary provisions under any Swap Contract shall be permitted);

(b) loans and advances from (i) the Partnership to any Borrower, (ii) any
Borrower to any other Borrower, (iii) any Borrower to the Partnership made for
the purpose of making payments permitted pursuant to Section 7.06 and (iv) any
Borrower or the Partnership to the Partnership or the General Partner for the
purpose of paying ordinary business expenses of the Partnership and the General
Partner;

(c) Indebtedness under the Credit Documents;

(d) Insurance premium financing arrangements made on customary and reasonable
terms;

(e) Guarantees of any Credit Party in respect of Indebtedness otherwise
permitted hereunder of any Borrower;

 

109



--------------------------------------------------------------------------------

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
lease payments and principal amounts of all such Indebtedness at any one time
outstanding shall not exceed Ten Million Dollars ($10,000,000);

(g) Seller Subordinated Debt, provided that (i) such Indebtedness is
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (ii) at the time of the related Permitted Acquisition,
such Indebtedness does not exceed 25% of the total value of (A) the assets so
acquired or (B) the assets of the Acquired Person, as the case may be;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
Business Days of the incurrence thereof;

(i) Indebtedness of the Credit Parties evidenced by completion guarantees,
performance bonds and surety bonds incurred in the ordinary course of business
for purposes of insuring the performance of the Borrowers;

(j) Indebtedness of a type described in clause (g) of the definition of
“Indebtedness”, to the extent payment of such Indebtedness is permitted under
Section 7.06;

(k) Indebtedness of the General Partner issued solely for the purpose of
financing Investments pursuant to Section 7.03(k), and any Guarantees by any
Credit Party of such Indebtedness (it being agreed that such Indebtedness may be
secured solely by (A) the General Partner’s deposit accounts into which it
receives distributions from the Partnership, and (B) the property of Persons who
are not Credit Parties (or required to be Credit Parties));

(l) Other unsecured Indebtedness not otherwise permitted above, in an aggregate
principal amount outstanding not to exceed Ten Million Dollars ($10,000,000) at
any time; and

(m) Indebtedness evidenced by High Yield Notes in an aggregate outstanding
principal amount not in excess of $225,000,000.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by any Credit Party in the form of Cash Equivalents;

(b) loans and advances by any Credit Party to officers and employees of such
Credit Party, in each case incurred in the ordinary course of business, in an
aggregate outstanding principal amount for all Credit Parties not to exceed
$500,000 at any time (determined without regard to any write-downs or write-offs
of such loans and advances);

 

110



--------------------------------------------------------------------------------

(c) (i) Investments by any Credit Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Credit Party and its Subsidiaries in any Borrower, (iii) additional Investments
by Subsidiaries of the Borrowers that are not Credit Parties in other
Subsidiaries that are not Credit Parties, and (iv) without duplication,
Investments in the form of loans and advances permitted under Section 7.02(b);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or from account
debtors in settlement of delinquent accounts to the extent reasonably necessary
in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) that are either (i) expressly permitted under the Nelms
Transaction Consent or (ii) set forth on Schedule 5.08(e);

(g) Investments by any Borrower in Swap Contracts permitted under
Section 7.02(a);

(h) Permitted Acquisitions by any Borrower; provided that, with respect to each
such Permitted Acquisition:

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrowers in the
ordinary course;

(iii) such Permitted Acquisition shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Partnership, or the
Partnership and its Subsidiaries taken as a whole (as determined in good faith
by the board of directors (or the persons performing similar functions) of the
Operating Company if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);

(iv) updated schedules to the Credit Documents to reflect the transactions
related to such Permitted Acquisition shall be delivered prior to such
acquisition, and upon consideration thereof all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Permitted Acquisition
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date;

 

111



--------------------------------------------------------------------------------

(v) the Aggregate Consideration paid by or on behalf of the Borrowers for any
such Permitted Acquisition shall not exceed $10,000,000, on an individual basis,
or $50,000,000, when aggregated with the total Aggregate Consideration paid by
or on behalf of the Borrowers for all other Permitted Acquisitions which closed
in the immediately preceding 365 days, without Required Lender approval (such
approval not to be unreasonably withheld, conditioned or delayed); provided,
however, that the Aggregate Consideration paid by or on behalf of the Borrowers
for (A) any Permitted Acquisitions occurring before March 31, 2014, (B) the
Archdiocese Transaction, and (C) the SCI Acquisition shall be disregarded in
determining the total Aggregate Consideration paid by or on behalf of the
Borrowers for any Permitted Acquisitions which have closed in the immediately
preceding 365 days for the purposes of this subsection (v);

(vi) Reserved;

(vii) the receipt by the Administrative Agent and Lenders, not less than
(A) thirty (30) days prior to such Permitted Acquisition (or such shorter period
as the Administrative Agent may agree to in writing), of (1) the approval
package to be presented to the Operating Company’s Board of Managers and (2) all
appraisals completed in connection therewith, for any such acquisition the
consideration for which is greater than $5,000,000 and (B) ten (10) Business
Days prior to such Permitted Acquisition (or such shorter period as the
Administrative Agent may agree to in writing), the approval package to be
presented to the Operating Company’s Board of Managers, for any such acquisition
the consideration for which is less than or equal to $5,000,000; and

(viii) the Borrowers shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such
Permitted Acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, (A) certifying that all of the requirements set
forth in this clause (h) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition, and (B) attaching a pro
forma Compliance Certificate showing compliance, on a Pro Forma Basis (for the
related Calculation Period), with the covenants set forth in Section 7.11
immediately after giving effect to the consummation of such Permitted
Acquisition;

(i) Investments in newly formed wholly-owned Subsidiaries so long as, in each
case, (i) at least 30 days prior written notice thereof is given to the
Administrative Agent (or such lesser prior written notice as may be agreed to by
the Administrative Agent in any give case), (ii) the Equity Interests of such
new Subsidiary are promptly pledged pursuant to, and to the extent required by,
this Agreement and the Pledge Agreement and the certificates, if any,
representing such Equity Interests, together with appropriate transfer powers
duly executed in blank, are delivered to the Administrative Agent, (iii) such
new Subsidiary promptly executes a counterpart hereto and of the Pledge
Agreement and the Security Agreement, and (iv) all actions required pursuant to
Section 6.12 have been taken;

 

112



--------------------------------------------------------------------------------

(j) Bank deposits in the ordinary course of business;

(k) Investments of the General Partner in the Partnership to the extent
necessary in order for the General Partner to continue to hold (in its capacity
as General Partner) a two percent (2%) “Percentage Interest” (as such term is
defined in the Partnership Agreement) in the Partnership;

(l) Disposition Notes issued in connection with Dispositions permitted under
Section 7.05; provided that, the aggregate principal amount outstanding under
such Disposition Notes shall not exceed $5,000,000 at any time;

(m) Investments of Trust Funds, and interest and other earnings thereon, in
accordance with Section 7.17;

(n) Advances by the Borrowers to their suppliers which are made in the ordinary
course for the purpose of prepaying purchases of inventory;

(o) Non-economic Equity Interest in Archdiocese Holdco, on the terms set forth
in the Operating Agreement, in the form of Exhibit F to the Archdiocese Lease,
between the Archdiocese and one or more of the Credit Parties (as amended,
restated, modified or supplemented from time to time, in each case in a manner
which could not reasonably be expected to be adverse in any material respect to
the interests of the Lenders); and

(p) Other Investments not otherwise permitted above, in an aggregate amount
outstanding not to exceed $1,000,000 at any time.

7.04 Fundamental Changes . Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Borrower may merge with and into, may convert into or be dissolved or
liquidated into, or may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any other Borrower, so long as (i) the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Documents in the assets of such
Borrower shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, conversion,
dissolution or liquidation) and (ii) such merger, conversion, dissolution or
liquidation does not violate the terms of the Partnership Agreement or otherwise
result in negative tax consequences for the Partnership; and

(b) any Subsidiary that is not a Credit Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Credit Party or (ii) to a
Credit Party.

 

113



--------------------------------------------------------------------------------

7.05 Dispositions . Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and Cemetery Property in the ordinary course of
business;

(c) Dispositions, in each case without recourse and in the ordinary course of
business, of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction;

(d) Licenses, leases or subleases of, or easements with respect to, property in
favor of third Persons, made in the ordinary course of business and not
interfering in any material respect with the business of any Credit Party or
materially impairing the value of the related Collateral;

(e) Dispositions of tangible personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions of real property by any Borrower which is not otherwise
permitted under clause (b) above, together with related incidental personal
property; provided that (i) at the time of such Disposition, no Default shall
exist or would result from such Disposition, (ii) the aggregate book value of
all such property Disposed of in reliance on this clause (f) in any fiscal year
shall not exceed $10,000,000 and (iii) the purchase price for such property
shall be paid to such Borrower in cash (and any Disposition Note permitted by
Section 7.03(l));

(g) Dispositions by any Borrower to any other Borrower, so long as the security
interests granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Security Documents in the assets so transferred shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such transfer);

(h) Dispositions of Equity Interests in the Partnership by the General Partner,
to the extent required under the terms of the Partnership Agreement or any
employee benefit plan of a Credit Party;

(i) Dispositions constituting Permitted Liens or permitted by Section 7.04;

(j) Dispositions of property (real or personal), so long as (i) no Default then
exists or would result therefrom, (ii) each such sale is in an arm’s-length
transaction and the applicable Credit Party receives at least fair market value
(as determined in good faith by such Credit Party), (iii) the total
consideration received by such Credit Party is paid at the time of the closing
of such sale in cash (and any Disposition Note permitted by Section 7.03(l)),
and (iv) the Net Cash Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 2.05; and

 

114



--------------------------------------------------------------------------------

(k) Dispositions of Cash Equivalents made in the ordinary course of business.

To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to any Disposition of Collateral, or any Collateral is Disposed of
as permitted by this Section 7.05, such Collateral (unless transferred to a
Credit Party) shall be Disposed of free and clear of the Liens created by the
Security Documents and the Administrative Agent shall take such actions as are
appropriate in connection therewith.

7.06 Restricted Payments; Equity Issuances.

(a) Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

(i) each Subsidiary may make Restricted Payments to any Borrower or the
Partnership; and

(ii) the Partnership and the General Partner shall be permitted to make
regularly scheduled quarterly distributions to its general and limited partners
or members, as applicable, to the extent set forth in the Partnership Agreement
and the GP Agreement, respectively, each as in effect as of the Closing Date, to
the extent that at the time such distribution is made no Default exists, or
would exist after giving effect to such distribution; or

(b) Issue or sell any Equity Interests (including by way of sales of treasury
stock), except for:

(i) Issuances by the Partnership and the General Partner of Equity Interests
which are not mandatorily redeemable;

(ii) transfers to any Credit Party and replacements of then outstanding shares
of capital stock or other Equity Interests of any Borrower (subject to the
delivery of any documents required by the Pledge Agreement or any other Credit
Document);

(iii) stock splits, stock dividends and additional issuances by any Borrower
which does not decrease the percentage ownership of the Partnership or any of
its Subsidiaries in any class of the Equity Interests of such Borrower (or
otherwise adversely affect the Lien of the Collateral Agent in the Equity
Interests of such Borrower);

(iv) any issuances made to qualify directors to the extent required by
applicable Law; and

(v) issuances of Equity Interests by Subsidiaries formed after the Closing Date
pursuant to Section 6.12 (to the extent in accordance with the requirements of
Section 6.12); provided that all Equity Interests issued in accordance with this
clause (v) shall, to the extent required by the Pledge Agreement or any other
Credit Document, be delivered to the Collateral Agent.

 

115



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any line of business other than the
Permitted Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Credit Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Credit Party as would be obtainable by such Credit Party at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the following shall in any event be permitted: (i) the
Transaction; (ii) intercompany transactions among Credit Parties that are
entered into pursuant to the reasonable business requirements of the Credit
Parties and that are not prohibited under this Agreement or any other Credit
Document; (iii) the payment of consulting or other fees to any Credit Party in
the ordinary course of business; (iv) customary fees to non-officer directors
(or equivalents) of the General Partner; (v) the Credit Parties may perform
their respective obligations under any Employment Agreements, employee benefit
plans of any Credit Party and other employment or independent contractor
arrangements with respect to the procurement of services with their respective
officers, employees and independent contractors, in each case so long as any
such arrangements are entered into in the ordinary course of business;
(vi) Restricted Payment may be paid by Credit Parties to the extent permitted by
Section 7.06; (vii) payments may be made pursuant to any Tax Allocation
Agreement; (viii) Credit Parties may enter into transactions with employees
and/or officers of the Credit Parties in the ordinary course of business so long
as any such material transaction has been approved by the governing bodies of
such Credit Parties; and (ix) the Credit Parties may perform their respective
obligations under (A) the Omnibus Agreement, dated September 20, 2004, as
amended January 24, 2011, among certain Credit Parties and certain of their
Affiliates, and (B) the Assignment Agreement, dated September 20, 2004, between
McCown De Leeuw & Co. IV, L.P. and the Partnership. In no event shall any
management, consulting or similar fee be paid or payable by the Partnership or
any of its Subsidiaries to any Affiliate, except as specifically provided in
this Section 7.08.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation that (a) limits the ability of any Subsidiary to make Restricted
Payments or Intercompany Loan payments to any Credit Party or to otherwise
transfer property to or invest in any Credit Party, except for (i) this
Agreement, the other Credit Documents and the High Yield Documents,
(ii) customary provisions in leases and other Contractual Obligations (other
than pre-need installment agreements) restricting assignment thereof, or
(iii) the Partnership Agreement; provided, however, that this clause (a) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by the holder of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person,
except for the High Yield Note Indenture (which requirement does not apply to
Liens granted pursuant to the Credit Documents).

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

 

116



--------------------------------------------------------------------------------

7.11 Financial Covenants.

(a) Minimum EBITDA. Permit Consolidated EBITDA for any Measurement Period to be
less than the sum of (i) $80,000,000 plus (ii) 80% of the aggregate of all
Consolidated EBITDA for each Permitted Acquisition completed after June 30, 2014
(the “Permitted Acquisition Step-Up”).

(b) Minimum Consolidated Debt Service Coverage Ratio. Permit the Consolidated
Debt Service Coverage Ratio to be less than 2.50 to 1.0 for any Measurement
Period.

(c) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
to be greater than 4.00 to 1.0 for any period.

7.12 Amendment of Partnership Units and Organizational Documents. (a) Amend or
modify, or permit the amendment or modification of, any provision of any
Partnership Common Unit or Partnership Subordinated Unit or of any agreement
(including, without limitation, certificate of designation) relating thereto in
a manner that is inconsistent with the Partnership Agreement or that could
reasonably be expected to be adverse in any material respect to the interests of
the Lenders; or

(b) amend modify or change in any way adverse to the interests of the Lenders in
any material respect the Partnership Agreement, the GP Agreement or any other
Credit Party’s Organizational Documents, or any Shareholders’ Agreement, Tax
Allocation Agreement or Management Agreement, or enter into any new
Organizational Document, Shareholders’ Agreement, Tax Allocation Agreement or
Management Agreement which could reasonably be expected to be adverse in any
material respect to the interests of the Lenders or, in the case of any
Management Agreement, which involves the payment by any Credit Party of any
amount which could give rise to a violation of this Agreement; provided that,
the foregoing clause shall not restrict (i) the ability of Partnership or the
General Partner to amend the Partnership Agreement or the GP Agreement,
respectively, to authorize the issuance of Equity Interests otherwise permitted
to be issued pursuant to the terms of this Agreement, or (ii) the ability of the
Partnership to amend its Organizational Documents to adopt customary takeover
defenses for a public company, such as classification of its board of directors,
requirements for notice of acquisition of shares and other similar measures.

7.13 Accounting Changes. Make any material change in any accounting policies or
reporting practices, except as required by GAAP, or make any change in fiscal
year.

7.14 Prepayments, Etc. of Indebtedness. Make (or give any notice in respect of)
any voluntary or optional payment or prepayment on or redemption, repurchase or
acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto or any other Person, money or securities
before due for the purpose of paying when due), or any prepayment or redemption
(except as expressly required under the terms of the relevant agreement) as a
result of any asset sale, change of control or similar event of any Indebtedness
pursuant to the High Yield Documents, or, after the incurrence or issuance
thereof, any Seller Subordinated Debt; provided that High Yield Notes may be
prepaid with the proceeds of Future High Yield Notes, to the extent such
Indebtedness is otherwise permitted to be incurred under Section 7.02(m) hereof.

 

117



--------------------------------------------------------------------------------

7.15 Amendment of Indebtedness.

(a) amend, modify or change in any way adverse to the interests of the Lenders
in any material respect any Seller Subordinated Debt; or

(b) amend, modify or change in any way adverse to the interests of the Lenders
in any material respect any High Yield Document.

7.16 Holding Company . In the case of the General Partner and the Partnership:

(a) the General Partner will not itself: (i) engage in a Permitted Business;
(ii) own any significant assets (other than (A) its general partnership Equity
Interest in the Partnership, (B) cash to be loaned, dividended, contributed
and/or otherwise promptly applied for purposes not otherwise prohibited by this
Agreement and (C) other assets used or held in connection with the performance
of activities permitted to be conducted by the General Partner); or (iii) have
any liabilities (other than those liabilities for which it is responsible under
any Credit Document or the High Yield Documents to which it is a party, the GP
Agreement, and any other Indebtedness permitted to be incurred by the General
Partner pursuant to Section 7.02 and those liabilities of the Partnership
described in Section 7.16(b)); provided however, the restrictions above shall
not prohibit (or be construed to prohibit), the General Partner or its employees
from conducting the activities contemplated to be conducted by the General
Partner under the GP Agreement and the Partnership Agreement (each as in effect
on the Closing Date or as amended in accordance with this Agreement), and other
administrative, management or ordinary course “holding company” activities
necessary or desirable in connection with the operation of the Permitted
Business through the General Partner and the Borrowers (including, without
limitation, intercompany management functions and the provision of umbrella
insurance policies); and

(b) the Partnership will not itself: (i) engage in a Permitted Business;
(ii) own any significant assets (other than (A) the Equity Interests in the
Operating Company, (B) any Intercompany Loan permitted to be made by it pursuant
to Section 7.02(b), whether or not evidenced by an Intercompany Note, (C) cash
to be loaned, dividended, contributed and/or otherwise promptly applied for
purposes not otherwise prohibited by this Agreement, and (D) other assets used
or held in connection with the performance of activities permitted to be
conducted by the Partnership); or (iii) have any liabilities (other than
(x) those liabilities for which it is responsible under this Agreement, the
Partnership Agreement, the Credit Documents or the High Yield Documents to which
it is a party, any Intercompany Loan permitted to be incurred by it pursuant to
Section 7.02(b) and any other Indebtedness permitted to be incurred by the
Partnership pursuant to Section 7.02, (y) liabilities in respect of the
Guarantee of leases and contracts of the Borrowers entered into the ordinary
course of business or in connection with any Permitted Acquisition or any
Disposition permitted under Section 7.05, and (z) liabilities in respect of the
Guarantee of the Borrowers’ trusting obligations described in Section 6.19
(including Guarantees in favor of the applicable regulatory authorities to
maintain the financial condition of the applicable Borrower(s)); provided
however, the restrictions contained above shall not prohibit (or be construed to
prohibit) the Partnership from conducting administrative and other ordinary
course “holding company” activities necessary or desirable in connection with
the operation of the Permitted Business through the Borrowers.

 

118



--------------------------------------------------------------------------------

7.17 Trust Funds. Except in accordance with reasonable business practices and
with applicable Law, (a) withdraw or otherwise remove any monies or other assets
(whether principal, interest or other earnings) from any Trust Account except
for the purpose of providing the merchandise or services which are intended to
be provided out of such Trust Account or (b) make any investments of Trust Funds
or interest or other earnings thereon.

7.18 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2012, and other similar
anti-corruption legislation in any other jurisdiction.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Credit Party fails to (i) pay when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations or Swing Line
Loans, or (ii) pay within three days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) pay within
five days after the same becomes due, any other amount payable hereunder or
under any other Credit Document; or

(b) Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.18, 6.19 or Article VII;

(c) Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues unremedied for 30 days after notice thereof is provided to any Credit
Party by the Administrative Agent or the Required Lenders;

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party
herein, in any other Credit Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made;

(e) Cross-Default. (i) Any Credit Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), but subject to any applicable grace or cure
period, in respect of any Indebtedness or Guarantee of Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts

 

119



--------------------------------------------------------------------------------

owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee of
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, but subject to any applicable grace or cure
period, such Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded (it being understood that a default or other
event or condition described in this clause (B) shall cease to constitute an
Event of Default if and when the same has been cured or otherwise ceases to
exist, in each case prior to the taking of any action by the Administrative
Agent or the Required Lenders pursuant to Section 8.02); or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Credit Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Credit Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Credit Party or such Subsidiary as a result thereof is
greater than the Threshold Amount;

(f) Insolvency Proceedings, Etc. Any Credit Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding;

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy;

(h) Judgments. There is entered against any Credit Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

 

120



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrowers or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;

(j) Invalidity of Credit Documents. Any provision of any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Credit Document; or any Credit Party denies that it has any or
further liability or obligation under any provision of any Credit Document, or
purports to revoke, terminate or rescind any provision of any Credit Document;

(k) Change of Control. There occurs any Change of Control;

(l) Security Documents. Any Security Document after delivery thereof pursuant to
Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby; or

(m) Subordination. (i) The subordination provisions of any documents evidencing
or governing any subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) any Credit Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Credit Party, shall be subject to any of the
Subordination Provisions.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

121



--------------------------------------------------------------------------------

(c) require that the Borrowers Cash Collateralize the L/C Obligations or Swing
Line Loans (in an amount equal to the Minimum Collateral Amount with respect
thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Credit
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Credit Party under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations or the
Swing Line Loans as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations or Swing Line Loans have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.14 and 2.15 be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
non-contingent and liquidated indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
non-contingent and liquidated indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel) to the
respective Lenders and the L/C Issuer, to the extent set forth in any Credit
Document, and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

 

122



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.14; and

Last, the balance, if any, after all of the Obligations (other than
indemnification obligations which are solely contingent, if any) have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations (other than indemnification obligations which are
solely contingent, if any), if any, in the order set forth above. Excluded Swap
Obligations with respect to any Credit Party shall not be paid with amounts
received from such Credit Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Credit Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and no Credit Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents (in such capacity, the “Collateral Agent”), and each of the
Lenders (in its capacities as a Lender, Swing Line Lender (if applicable),
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Credit

 

123



--------------------------------------------------------------------------------

Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Credit Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Credit Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting lender in violation of any Debtor Relief
Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

124



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrowers, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with

 

125



--------------------------------------------------------------------------------

the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Credit Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders (or the
retiring Administrative Agent) appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as

 

126



--------------------------------------------------------------------------------

applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agents, or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

 

127



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Credit Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, if the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion (including, without
limitation, in its capacity as Collateral Agent to take such actions),

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination or cash
collateralization of all Letters of Credit, (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Credit
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;

 

128



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) or (j); and

(d) to release any Mortgage evidencing a Lien on Cemetery Property to the extent
that the Administrative Agent reasonably determines that such release is
required pursuant to applicable Law.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Credit Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

9.11 Delivery of Security Documents by Collateral Agent. Each Secured Party
hereby irrevocably authorizes the Administrative Agent to execute and deliver
each of the Security Documents and to accept delivery of such of the Security
Documents as may not require execution by the Administrative Agent. Each Secured
Party hereby agrees that the rights and remedies given to the Administrative
Agent under the Security Documents shall be exercised exclusively by the
Administrative Agent, and that no Secured Party shall have any right
individually to exercise any such right or remedy, except to the extent, if any,
otherwise expressly provided herein or therein.

9.12 Exercise of Powers as Collateral Agent. Subject to the other provisions of
this Agreement, the Administrative Agent shall take any action of the type
specified in any Security Documents as being within the Administrative Agent’s
rights, powers or discretion in accordance with directions from the Required
Lenders (or, to the extent this Agreement or such Security Document specifically
requires the consent or direction of some other Person or set of Persons, then
instead in accordance with the directions of such other Person or set of
Persons).

 

129



--------------------------------------------------------------------------------

In the absence of any such instructions, the Administrative Agent shall have the
authority (but under no circumstances shall be obligated), in its sole
discretion, to take such action, to the extent not inconsistent with directions
by the Required Lenders, unless such Security Document specifically requires the
consent or direction of the Required Lenders (or some other Person or set of
Persons), in which case the Administrative Agent shall not take such action
absent such direction or consent. Any action or inaction pursuant to such
direction, discretion or consent shall be binding on all of the Secured Parties.
The Administrative Agent shall not have any liability to any Person as a result
of (a) the Administrative Agent acting or refraining from acting in accordance
with the directions of the Required Lenders (or other applicable Person or set
of Persons), (b) the Administrative Agent refraining from acting in the absence
of instructions to act from the Required Lenders (or other applicable Person or
set of Persons), whether or not the Administrative Agent has discretionary power
to take such action, or (c) the Administrative Agent taking discretionary action
it is authorized to take under this Section.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. Each Guarantor hereby absolutely and unconditionally, jointly
and severally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all Obligations and Additional Secured
Obligations of any Credit Party (for each Guarantor, subject to the proviso in
this sentence, its “Guaranteed Obligations”); provided that, notwithstanding
anything to the contrary contained in this Article X, (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law. The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor,
and conclusive for the purpose of establishing the amount of the Secured
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Secured Obligations or any instrument or
agreement evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

10.02 Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C

 

130



--------------------------------------------------------------------------------

Issuer and the Lenders in their sole discretion may determine; and (d) release
or substitute one or more of any endorsers or other guarantors of any of the
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of any Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) subject to Section 10.05, any right to
proceed against any Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) subject to Section 10.05, any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. To the fullest extent
permitted under applicable Law, each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations. Each
Guarantor waives any rights and defenses that are or may become available to
such Guarantor by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code. As provided below, this Guaranty shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania. The foregoing waivers and the provisions hereinafter set forth in
this Guaranty which pertain to California law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or the Obligations.

10.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against such Guarantor to enforce this Guaranty whether or not
any Borrower or any other person or entity is joined as a party.

10.05 Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations (other than
indemnification obligations which are solely contingent, if any) and any amounts
payable under this Guaranty have been indefeasibly paid and performed in full
and the Commitments and the Facilities are terminated. If any amounts are paid
to any Credit Party in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to reduce the amount of the
Obligations, whether matured or unmatured.

 

131



--------------------------------------------------------------------------------

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or any Credit
Party is made, or any of the Secured Parties exercises its right of setoff, in
respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

10.07 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Credit Party owing to such Guarantor whether
now existing or hereafter arising, including but not limited to any obligation
of any Credit Party to such Guarantor as subrogee of the Secured Parties or
resulting from any other Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations; provided, however, that
the Credit Parties may pay and Guarantors may accept payments to the extent not
prohibited under this Agreement unless and until the Administrative Agent
exercises its rights contained in the next sentence. If the Administrative Agent
so requests following the occurrence and during the continuance of an Event of
Default, any such obligation or indebtedness of any Borrower to any Credit Party
shall be enforced and performance received by each Credit Party as trustee for
the Secured Parties and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Obligations, but without reducing or
affecting in any manner the liability of each Guarantor under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by the Guarantors immediately upon demand by the
Administrative Agent.

10.09 Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrowers or any other guarantor (and hereby
waives any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

 

132



--------------------------------------------------------------------------------

10.10 Acknowledgement of Joint and Several Liability. (a) Each Borrower (other
than the Controlled Non-Profits) acknowledges that it is jointly and severally
liable for all of the Obligations under the Credit Documents. Subject to
Section 10.10(e), each Borrower expressly understands, agrees and acknowledges
that (i) Borrowers are all affiliated entities by common ownership, (ii) each
Borrower desires to have the availability of one common credit facility instead
of separate credit facilities, (iii) each Borrower has requested that the
Lenders extend such a common credit facility on the terms herein provided,
(iv) the Lenders will be lending against, and relying on a lien upon, all of the
Borrowers’ assets even though the proceeds of any particular Loan made hereunder
may not be advanced directly to a particular Borrower, (v) each Borrower will
nonetheless benefit by the making of all such loans by each Lender and the
availability of a single credit facility of a size greater than each could
independently warrant, (vi) all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in the Credit
Documents shall be applicable to and shall be binding upon each Borrower, and
(vii) the Borrowers have each executed the Notes as co-makers of the Notes and
that it would not be able to obtain the credit provided by the Lenders hereunder
without the financial support provided by the other Borrowers.

(b) Each Borrower (other than the Controlled Non-Profits) is obligated to repay
the Obligations as joint and several obligors under this Agreement. To the
extent that any Credit Party shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Borrowings or other Credit
Extensions made to or for another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then such Borrower making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (i) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (as amended from time to time, “UFTA”) or Section 2 of
the Uniform Fraudulent Conveyance Act (“UFCA”) or any successor provision to the
foregoing, (ii) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA or any successor provision to the foregoing, or
(iii) leaving such Borrower unable to pay its debts as they become due within
the meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or
Section 5 of the UFCA or any successor provision to the foregoing. All rights
and claims of contribution, indemnification, and reimbursement under
Section 10.10 shall be subordinate in right of payment to the prior payment in
full of the Obligations. The provisions of Section 10.10 shall, to the extent
inconsistent with any provision in any Credit Document, supersede such
inconsistent provision.

(c) If (i) any court holds that Borrowers are guarantors and not jointly and
severally liable or (ii) bankruptcy or reorganization proceedings at any time
are instituted by or against any Borrower under any Debtor Relief Law, each
Borrower hereby: (A) until indefeasible payment in full in cash of the
Obligations, expressly and irrevocably subordinates,

 

133



--------------------------------------------------------------------------------

to the fullest extent possible, on behalf of such Borrower, any and all rights
at law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to indemnification, to set off or to any other rights that could
accrue to a surety against a principal, to a guarantor against a maker or
obligor, to an accommodation party against the party accommodated, to a holder
or transferee against a maker, or to the holder of a claim against any Person,
and which such Borrower may have or hereafter acquire against any Person in
connection with or as a result of such Borrower’s execution, delivery and/or
performance of this Agreement, or any other documents to which such Borrower is
a party or otherwise; (B) expressly and irrevocably subordinates any “claim”
(as such term is defined in the Bankruptcy Code) of any kind against any other
Borrower, and further subordinates any such rights against any Person (including
any surety), either directly or as an attempted set off to any action commenced
against such Borrower by Administrative Agent or a Lender or any other Person;
and (C) acknowledges and agrees (I) that this subordination is intended to
benefit Administrative Agent and Lenders and shall not limit or otherwise affect
such Borrower’s liability hereunder or the enforceability of this Agreement, and
(II) that Administrative Agent and Lenders and their successors and permitted
assigns are intended beneficiaries of this subordination, and agreements set
forth in this Section 10.10 and their rights under this Section 10.10 shall
survive payment in full of the Obligations.

(d) This Agreement shall in all respects be continuing, absolute and
unconditional, and shall remain in full force and effect with respect to each
Borrower until all Obligations shall have been indefeasibly fully paid. No
compromise, settlement, release or discharge of, or indulgence with respect to,
or failure, neglect or omission to enforce or exercise any right against, any
one or Borrowers shall release or discharge the other Borrowers.

(e) Notwithstanding anything to the contrary contained in this Agreement or the
other Credit Documents, each Controlled Non-Profit shall be liable only for that
portion of the Obligations evidenced by (i) any Loan or other extension of
credit made to, or for the benefit of, such entity hereunder or under any other
Credit Document, (ii) any loan, advance or other distribution to such entity of
proceeds of any Loan or other extension of credit made to any other Borrower
hereunder, and (iii) its proportionate share of all Loans and other extensions
of credit made hereunder to fund any administrative and other management related
fees, costs and expenses of the General Partner, the Partnership, the Operating
Company or any Borrower providing services to such Controlled Non-Profit
pursuant to a Cemetery Management Agreement; and the Collateral of such
Controlled Non-Profit shall only secure, or be utilized to repay, such portion
of the obligations described above.

10.11 Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
either (a) the Guaranty or (b) the grant of a Lien under the Credit Documents,
in each case, by any Specified Credit Party becomes effective with respect to
any Swap Obligation, hereby jointly and severally, absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support to each
Specified Credit Party with respect to such Swap Obligation as may be needed by
such Specified Credit Party from time to time to honor all of its obligations
under the Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall

 

134



--------------------------------------------------------------------------------

remain in full force and effect until the Secured Obligations have been
indefeasibly paid and performed in full. Each Credit Party intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Credit Party for all purposes of the Commodity
Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Credit Document, and no consent to any departure by any Borrower or
any other Credit Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the applicable Credit Parties, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension without the written consent of
the Required Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Credit Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Credit Document without the written consent of each Lender entitled to such
payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document without the written consent of each Lender entitled to
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(g) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

135



--------------------------------------------------------------------------------

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent such release is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(j) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Credit Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Credit Document that requires the consent of
(a) each Lender or (b) Required Lenders, and that has been approved by the
Required Lenders, the Borrowers shall have the right, within sixty (60) days of
the receipt of approval by such Required Lenders, and upon five (5) Business
Days’ prior written notice to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
(A) replace any such non-consenting Lender in accordance with Section 11.13 or
(B) repay all Loans of any such non-consenting Lender (including all amounts, if
any, owing pursuant to Article III), together with accrued and unpaid interest,
fees and all other amounts, if any, then owing to any such non-consenting
Lender, so long as (1) the related Commitment(s) of such non-consenting Lender
are terminated concurrently with the repayment of such Loans and (2) such
Lender’s pro rata share of any L/C Obligations or Swing Line Loans are Cash
Collateralized (at which time Schedule 2.01 shall be deemed modified to reflect
the changed Commitments); provided that, to the extent applicable, such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

136



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Credit Party, the Administrative Agent, the Collateral Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notice delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non public information relating to the Credit
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrowers may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 

137



--------------------------------------------------------------------------------

notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each Credit Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Credit Party or its securities for
purposes of United States Federal or state securities laws.

 

138



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Credit Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Credit Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Credit Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (including in its capacity as Collateral Agent) in
accordance with Section 8.02 for the benefit of all the Secured Parties;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions

 

139



--------------------------------------------------------------------------------

hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers or any other Credit Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents, (ii) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any of their Subsidiaries, or any Environmental Liability
related in any way to any Credit Party or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Credit Party or
any of such Borrower’s or such Credit Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower or any other
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Borrower or
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

140



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement

 

141



--------------------------------------------------------------------------------

entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower or other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

142



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Partnership or any of its Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

143



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to

 

144



--------------------------------------------------------------------------------

time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirement
under Section 3.01(e)) (it being understood that the documentation required
under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at any Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register

 

145



--------------------------------------------------------------------------------

(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 11.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrowers, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to Bank of America
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made

 

146



--------------------------------------------------------------------------------

will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrowers or their Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrowers or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

147



--------------------------------------------------------------------------------

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the

Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Credit Party against any and all of the obligations of any Borrower
or any other Credit Party now or hereafter existing under this Agreement or any
other Credit Document to such Lender, the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Credit
Document and although such obligations of such Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office or Affiliate of
such Lender, the L/C Issuer or Affiliate different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the fullest extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or the L/C Issuer, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have

 

148



--------------------------------------------------------------------------------

received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or by electronic means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders. If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance under
Section 11.01 or elsewhere herein that gives the Borrowers the right to replace
a Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Credit Documents to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

 

149



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER
CREDIT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE
COMMONWEALTH OF PENNSYLVANIA SITTING IN PHILADELPHIA COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE EASTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE

 

150



--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrowers and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, and the Lenders are arm’s-length commercial transactions between
the Borrowers, each other Credit Party and their respective Affiliates, on the
one hand, and the

 

151



--------------------------------------------------------------------------------

Administrative Agent, the Arranger, and the Lenders, on the other hand, (B) each
of the Borrowers and the other Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrowers and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers, any other Credit Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to the Borrowers, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Administrative Agent, the Arranger and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent, the Arranger, nor any Lender has any obligation to
disclose any of such interests to the Borrowers, any other Credit Party or any
of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrowers and each other Credit Party hereby waives and releases any claims
that it may have against the Administrative Agent, the Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the Pennsylvania Electronic Transactions
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Act. Each Credit Party shall, promptly following a
request by the Administrative Agent

 

152



--------------------------------------------------------------------------------

or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

11.19 Effect on Existing Credit Agreement. Notwithstanding that this Agreement
is amending and restating the Existing Credit Agreement as of the Closing Date,
nothing contained herein shall be deemed to cause a novation of any transfers,
conveyances or transactions which were effected under the Existing Credit
Agreement, the Second Credit Agreement, the Prior Credit Agreement or the
Original Credit Agreement, or of any Obligations, including, without limitation,
the Indebtedness evidenced by the promissory notes issued pursuant thereto and
the security interests granted pursuant to the security documents delivered in
connection therewith.

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

General Partner:

 

STONEMOR GP LLC

By:   /s/ Timothy K. Yost Name:   Timothy K. Yost Title:   Chief Financial
Officer

Partnership:

 

STONEMOR PARTNERS L.P.

By: STONEMOR GP LLC

its General Partner

By:   /s/ Timothy K. Yost Name:   Timothy K. Yost Title:   Chief Financial
Officer

Operating Company:

 

STONEMOR OPERATING LLC

By:   /s/ Timothy K. Yost Name:   Timothy K. Yost Title:   Chief Financial
Officer

 

   S-1    Fourth Amended and Restated Credit Agreement       Credit Parties
Signature Page



--------------------------------------------------------------------------------

Additional Credit Parties

 

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc. Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

Kingwood Memorial Park Association

KIRIS Subsidiary, Inc.

Kirk & Nice, Inc.

Kirk & Nice Suburban Chapel, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

By:  

/s/ Frank Milles

    Frank Milles, as Vice President of each of the above-named Credit Parties

 

   S-2    Fourth Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Puerto Rico Cemetery And Funeral, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

By:  

/s/ Frank Milles

    Frank Milles, as Vice President of each of the above-named Credit Parties

 

   S-3    Fourth Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Cornerstone Trust Management Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

By:  

/s/ Frank Milles

    Frank Milles, as Vice President of each of the above-named Credit Parties

 

   S-4    Fourth Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

By:  

/s/ Frank Milles

    Frank Milles, as Vice President of each of the above-named Credit Parties

 

   S-5    Fourth Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

By:  

/s/ Frank Milles

    Frank Milles, as Vice President of each of the above-named Credit Parties

Beth Israel Cemetery Association of Woodbridge, New Jersey

Bethel Cemetery Association

Clover Leaf Park Cemetery Association

Locustwood Cemetery Association

By:  

/s/ Frank Milles

    Frank Milles, as President of each of the above-named Credit Parties

 

   S-6    Fourth Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Christine Trotter Name:
  Christine Trotter Title:   Assistant Vice President

 

   S-7    Fourth Amended and Restated Credit Agreement       Administrative
Agent Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
Kenneth G. Wood Name:   Kenneth G. Wood Title:   Senior Vice President

 

   S-8    Fourth Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

TD BANK, N.A. By:   /s/ Susan Schwartz Name:   Susan Schwartz Title:   Vice
President

 

   S-9    Fourth Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:   /s/ Priti Capoor-Savage Name:   Priti
Capoor-Savage Title:   Senior Vice President

 

   S-10    Fourth Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:   /s/ Ellen Frank Name:   Ellen Frank Title:   Senior
Vice President

 

   S-11    Fourth Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

FOX CHASE BANK By:   /s/ Paul A. Pyfer Name:   Paul A. Pyfer Title:   Senior
Vice President

 

   S-12    Fourth Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A. By:   /s/ Alexander L. Rody Name:   Alexander L. Rody
Title:   Senior Vice President

 

   S-13    Fourth Amended and Restated Credit Agreement       Lender Signature
Page